Exhibit 10.1

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

BRIXMOR OPERATING PARTNERSHIP LP

a Delaware limited partnership

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR

THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,

TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH

REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE

PARTNERSHIP THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE

EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER

APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.

dated as of October 29, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1 DEFINED TERMS      1    ARTICLE 2 ORGANIZATIONAL
MATTERS      16   

Section 2.1

 

Formation

     16   

Section 2.2

 

Name

     16   

Section 2.3

 

Registered Office and Registered Agent; Principal Executive Office

     16   

Section 2.4

 

Power of Attorney

     16   

Section 2.5

 

Term

     17   

Section 2.6

 

Partnership Interests Are Securities

     17   

Section 2.7

 

Admission

     18    ARTICLE 3 PURPOSE      18   

Section 3.1

 

Purpose and Business

     18   

Section 3.2

 

Powers

     18   

Section 3.3

 

Partnership Only for Purposes Specified

     18   

Section 3.4

 

Representations and Warranties by the Partners

     19    ARTICLE 4 CAPITAL CONTRIBUTIONS      21   

Section 4.1

 

Capital Contributions of the Partners

     21   

Section 4.2

 

Issuances of Additional Partnership Interests

     21   

Section 4.3

 

Additional Funds and Capital Contributions

     22   

Section 4.4

 

Stock Option Plans and Equity Plans

     23   

Section 4.5

 

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan

     24   

Section 4.6

 

No Interest; No Return

     24   

Section 4.7

 

Conversion or Redemption of REIT Shares and Capital Shares

     24   

Section 4.8

 

Other Contribution Provisions

     25    ARTICLE 5 DISTRIBUTIONS      25   

Section 5.1

 

Requirement and Characterization of Distributions

     25   

Section 5.2

 

Distributions in Kind

     25   

Section 5.3

 

Amounts Withheld

     25   

Section 5.4

 

Distributions upon Liquidation

     26   

Section 5.5

 

Distributions to Reflect Additional Partnership Units

     26   

Section 5.6

 

Restricted Distributions

     26    ARTICLE 6 ALLOCATIONS      26   

Section 6.1

 

Timing and Amount of Allocations of Net Income and Net Loss

     26   

Section 6.2

 

General Allocations

     26   

Section 6.3

 

Regulatory Allocation Provisions

     27   

Section 6.4

 

Tax Allocations

     29   

 

i



--------------------------------------------------------------------------------

ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS      29   

Section 7.1

 

Management

     29   

Section 7.2

 

Certificate of Limited Partnership

     34   

Section 7.3

 

Restrictions on General Partner’s Authority

     34   

Section 7.4

 

Reimbursement of the General Partner and the Special Limited Partner

     36   

Section 7.5

 

Outside Activities of the General Partner and the Special Limited Partner

     37   

Section 7.6

 

Transactions with Affiliates

     38   

Section 7.7

 

Indemnification

     39   

Section 7.8

 

Liability of the General Partner and its Affiliates

     41   

Section 7.9

 

Other Matters Concerning the General Partner and the Special Limited Partner

     44   

Section 7.10

 

Title to Partnership Assets

     44   

Section 7.11

 

Reliance by Third Parties

     45    ARTICLE 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS      45   

Section 8.1

 

Limitation of Liability

     45   

Section 8.2

 

Management of Business

     45   

Section 8.3

 

Outside Activities of Limited Partners

     45   

Section 8.4

 

Return of Capital

     46   

Section 8.5

 

Rights of Limited Partners Relating to the Partnership

     46   

Section 8.6

 

Partnership Right to Call Limited Partner Interests

     47    ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS      47   

Section 9.1

 

Records and Accounting

     47   

Section 9.2

 

Partnership Year

     48   

Section 9.3

 

Reports

     48    ARTICLE 10 TAX MATTERS      48   

Section 10.1

 

Preparation of Tax Returns

     48   

Section 10.2

 

Tax Elections

     49   

Section 10.3

 

Tax Matters Partner

     49   

Section 10.4

 

Withholding

     50   

Section 10.5

 

Organizational Expenses

     50   

Section 10.6

 

Treatment of Partnership as Disregarded Entity

     50    ARTICLE 11 PARTNER TRANSFERS AND WITHDRAWALS      50   

Section 11.1

 

Transfer

     50   

Section 11.2

 

Transfer of General Partner’s Partnership Interest

     51   

Section 11.3

 

Limited Partners’ Rights to Transfer

     52   

Section 11.4

 

Admission of Substituted Limited Partners

     54   

Section 11.5

 

Assignees

     55   

Section 11.6

 

General Provisions

     55    ARTICLE 12 ADMISSION OF PARTNERS      57   

Section 12.1

 

Admission of Successor General Partner

     57   

Section 12.2

 

Admission of Additional Limited Partners

     57   

 

ii



--------------------------------------------------------------------------------

Section 12.3

 

Amendment of Agreement and Certificate of Limited Partnership

     58   

Section 12.4

 

Limit on Number of Partners

     58   

Section 12.5

 

Admission

     58    ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION      59   

Section 13.1

 

Dissolution

     59   

Section 13.2

 

Winding Up

     59   

Section 13.3

 

Deemed Contribution and Distribution

     61   

Section 13.4

 

Rights of Holders

     61   

Section 13.5

 

Notice of Dissolution

     61   

Section 13.6

 

Cancellation of Certificate of Limited Partnership

     61   

Section 13.7

 

Reasonable Time for Winding-Up

     61    ARTICLE 14 PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS;
AMENDMENTS; MEETINGS      62   

Section 14.1

 

Procedures for Actions and Consents of Partners

     62   

Section 14.2

 

Amendments

     62   

Section 14.3

 

Actions and Consents of the Partners

     62    ARTICLE 15 GENERAL PROVISIONS      63   

Section 15.1

 

Redemption Rights of Qualifying Parties

     63   

Section 15.2

 

Addresses and Notice

     67   

Section 15.3

 

Titles and Captions

     67   

Section 15.4

 

Pronouns and Plurals

     67   

Section 15.5

 

Further Action

     67   

Section 15.6

 

Binding Effect

     67   

Section 15.7

 

Waiver

     67   

Section 15.8

 

Counterparts

     68   

Section 15.9

 

Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial

     68   

Section 15.10

 

Entire Agreement

     69   

Section 15.11

 

Invalidity of Provisions

     69   

Section 15.12

 

Limitation to Preserve REIT Status

     69   

Section 15.13

 

No Partition

     70   

Section 15.14

 

No Third-Party Rights Created Hereby

     70   

Section 15.15

 

No Rights as Stockholders

     70   

 

iii



--------------------------------------------------------------------------------

Exhibits List

 

Exhibit A  

EXAMPLES REGARDING REIT SHARE ADJUSTMENT FACTOR

     B-1    Exhibit B  

NOTICE OF REDEMPTION

     C-1   

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF BRIXMOR OPERATING PARTNERSHIP LP

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BRIXMOR OPERATING
PARTNERSHIP LP, dated as of October 29, 2013, is made and entered into by and
among Brixmor OP GP LLC, a Delaware limited liability company, as the General
Partner, BPG Subsidiary Inc., a Delaware corporation, as the Special Limited
Partner, and any Additional Limited Partner that is admitted from time to time
to the Partnership and listed in the books and records of the Partnership. This
Agreement shall be effective at the Effective Time.

WHEREAS, the Partnership was originally formed by the General Partner and the
Special Limited Partner on May 23, 2011; and

WHEREAS, the General Partner and the Special Limited Partner desire to amend and
restate the Original Partnership Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1

DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement:

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.

“Actions” has the meaning set forth in Section 7.7 hereof.

“Additional Funds” has the meaning set forth in Section 4.3A hereof.

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a limited partner pursuant to Section 12.2A hereof and listed in the books
and records of the Partnership.

“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account as of the end of the relevant Partnership Year or
other applicable period, after giving effect to the following adjustments:

(i) increase such Capital Account by any amounts that such Partner is obligated
to restore pursuant to this Agreement upon liquidation of such Partner’s
Partnership Interest or that such Person is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(ii) decrease such Capital Account by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.



--------------------------------------------------------------------------------

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year or other applicable period.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” means this Amended and Restated Agreement of Limited Partnership of
Brixmor Operating Partnership LP, as now or hereafter amended, restated,
modified, supplemented or replaced.

“Applicable Percentage” has the meaning set forth in Section 15.1.B hereof.

“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner in its sole discretion. Such opinion may be in the form
of an opinion by such independent third party that the value for such property
or asset as set by the General Partner is fair, from a financial point of view,
to the Partnership.

“Assignee” means a Person to whom a Partnership Interest has been Transferred in
a manner permitted under this Agreement, but who has not become a Substituted
Limited Partner, and who has the rights set forth in Section 11.5 hereof.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

“Capital Account” means, with respect to any Partner, the capital account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

(i) To each Partner’s Capital Account, there shall be added such Partner’s
Capital Contributions, such Partner’s distributive share of Net Income and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.3 hereof, and the amount of any Partnership liabilities assumed by
such Partner or that are secured by any property distributed to such Partner.

(ii) From each Partner’s Capital Account, there shall be subtracted the amount
of cash and the Gross Asset Value of any Partnership property distributed to
such Partner pursuant to any provision of this Agreement, such Partner’s
distributive share of Net Losses and any items in the nature of expenses or
losses that are specially allocated pursuant to Section 6.3 hereof, and the
amount of any liabilities of such Partner assumed by the Partnership or that are
secured by any property contributed by such Partner to the Partnership (except
to the extent already reflected in the amount of such Partner’s Capital
Contribution).

(iii) In the event any interest in the Partnership is Transferred in accordance
with the terms of this Agreement (which Transfer does not result in the
termination of the Partnership for federal income tax purposes), the transferee
shall succeed to the Capital Account of the transferor to the extent that it
relates to the Transferred interest.

 

2



--------------------------------------------------------------------------------

(iv) In determining the amount of any liability for purposes of subsections
(i) and (ii) hereof, there shall be taken into account Code Section 752(c) and
any other applicable provisions of the Code and Regulations.

(v) The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations promulgated under Section 704
of the Code, and shall be interpreted and applied in a manner consistent with
such Regulations. If the General Partner shall determine that it is necessary or
prudent to modify the manner in which the Capital Accounts are maintained in
order to comply with such Regulations, the General Partner may make such
modification, provided that such modification is not likely to have any material
adverse effect on the amounts distributable to any Partner pursuant to Article
13 hereof upon the dissolution of the Partnership. The General Partner may, in
its sole and absolute discretion, (a) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of Partnership capital reflected on the Partnership’s balance
sheet, as computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(q) and (b) make any appropriate modifications in the
event that unanticipated events might otherwise cause this Agreement not to
comply with Regulations Section 1.704-1(b) or Section 1.704-2.

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes or is deemed to contribute to the Partnership pursuant to Article 4
hereof.

“Capital Share” means a share of any class or series of stock of the Special
Limited Partner now or hereafter authorized other than a REIT Share.

“Cash Amount” means an amount of cash equal to the product of (i) the Value of a
Parent Share and (ii) the Parent Shares Amount determined as of the applicable
Valuation Date.

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed with the Secretary of State of the State of Delaware, as amended from time
to time in accordance with the terms hereof and the Act.

“Charity” means an entity described in Section 501(c)(3) of the Code or any
trust all the beneficiaries of which are such entities.

“Closing Price” has the meaning set forth in the definition of “Value.”

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article 14 hereof.

“Consent of the General Partner” means the Consent of the sole General Partner,
which Consent, except as otherwise specifically required by this Agreement, may
be obtained prior to or after the taking of any action for which it is required
by this Agreement and may be given or withheld by the General Partner in its
sole and absolute discretion.

 

3



--------------------------------------------------------------------------------

“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by each Limited Partner in
its sole and absolute discretion.

“Contributed Property” means each Property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership (or deemed contributed by the Partnership to a “new”
partnership pursuant to Code Section 708).

“Controlled Entity” means, as to any Partner, (a) any corporation more than
fifty percent (50%) of the outstanding voting stock of which is owned by such
Partner or such Partner’s Family Members or Affiliates, (b) any trust, whether
or not revocable, of which such Partner or such Partner’s Family Members or
Affiliates are the sole beneficiaries, (c) any partnership of which such Partner
or its Affiliates are the managing partners and in which such Partner, such
Partner’s Family Members or Affiliates hold partnership interests representing
at least twenty-five percent (25%) of such partnership’s capital and profits and
(d) any limited liability company of which such Partner or its Affiliates are
the managers and in which such Partner, such Partner’s Family Members or
Affiliates hold membership interests representing at least twenty-five percent
(25%) of such limited liability company’s capital and profits.

“Cut-Off Date” means the fifth (5th) Business Day after the General Partner’s
receipt of a Notice of Redemption.

“Debt” means, as to any Person, as of any date of determination: (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.

“Delaware Courts” has the meaning set forth in Section 15.9.B hereof.

“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
other period, Depreciation shall be an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner in its sole discretion.

“Disregarded Entity” means, with respect to any Person, (i) any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) of such Person,
(ii) any entity treated as a disregarded entity for federal income tax purposes
with respect to such Person, or (iii) any grantor trust if the sole owner of the
assets of such trust for federal income tax purposes is such Person.

 

4



--------------------------------------------------------------------------------

“Distributed Right” has the meaning set forth in the definition of “REIT Share
Adjustment Factor.”

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption or
step-descendants by marriage, civil union, domestic partnership or equivalent
status), brothers and sisters, nieces and nephews and inter vivos or
testamentary trusts (whether revocable or irrevocable) of which only such Person
and his or her spouse, ancestors, descendants (whether by blood or by adoption
or step-descendants by marriage, civil union, domestic partnership or equivalent
status), brothers and sisters and nieces and nephews are beneficiaries.

“Flow-Through Partners” has the meaning set forth in Section 3.4.C hereof.

“Flow-Through Entity” has the meaning set forth in Section 3.4.C hereof.

“Funding Debt” means any Debt incurred by or on behalf of the General Partner,
the Special Limited Partner or Parent for the purpose of providing funds to the
Partnership.

“General Partner” means Brixmor OP GP LLC and its successors and assigns as a
general partner of the Partnership, in each case, that is admitted from time to
time to the Partnership as a general partner pursuant to the Act and this
Agreement and is listed as a general partner in the books and records of the
Partnership, in such Person’s capacity as a general partner of the Partnership.

“General Partner Interest” means the entire Partnership Interest held by a
General Partner hereof, which Partnership Interest may be expressed as a number
of Partnership Common Units, Partnership Preferred Units or any other
Partnership Units.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset on the date of
contribution, as determined by the General Partner and agreed to by the
contributing Person.

(b) The Gross Asset Values of all Partnership assets immediately prior to the
occurrence of any event described in clauses (i) through (v) below shall be
adjusted to equal their respective gross fair market values, as determined by
the General Partner using such reasonable method of valuation as it may adopt,
as of the following times:

(i) the acquisition of an additional interest in the Partnership (other than in
connection with the execution of this Agreement but including, without
limitation, acquisitions pursuant to Section 4.2 hereof or contributions or
deemed contributions by the General Partner pursuant to Section 4.2 hereof) by a
new or existing Partner in exchange for more than a de minimis Capital
Contribution, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;

 

5



--------------------------------------------------------------------------------

(ii) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership if the General Partner reasonably determines that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;

(iii) the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

(iv) the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner of the Partnership, if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership; and

(v) at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations
Sections 1.704-1(b) and 1.704-2.

(c) The Gross Asset Value of any Partnership asset distributed to a Partner
shall be the gross fair market value of such asset on the date of distribution,
as determined by the distributee and the General Partner; provided, however,
that if the distributee is the General Partner or if the distributee and the
General Partner cannot agree on such a determination, such gross fair market
value shall be determined by Appraisal.

(d) The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

(e) If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subsection (a), subsection (b) or subsection (d) above,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Net Income and
Net Losses.

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

“Holder” means either (a) a Partner or (b) an Assignee owning a Partnership
Interest.

“Incapacity” or “Incapacitated” means: (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Partner that is a partnership, the dissolution and commencement of winding
up of the partnership; (iv) as to any Partner that is an estate, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust that is a Partner, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when

 

6



--------------------------------------------------------------------------------

(a) the Partner commences a voluntary proceeding seeking liquidation,
reorganization or other relief of or against such Partner under any bankruptcy,
insolvency or other similar law now or hereafter in effect, (b) the Partner is
adjudged as bankrupt or insolvent, or a final and non-appealable order for
relief under any bankruptcy, insolvency or similar law now or hereafter in
effect has been entered against the Partner, (c) the Partner executes and
delivers a general assignment for the benefit of the Partner’s creditors,
(d) the Partner files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the Partner in any
proceeding of the nature described in clause (b) above, (e) the Partner seeks,
consents to or acquiesces in the appointment of a trustee, receiver or
Liquidator for the Partner or for all or any substantial part of the Partner’s
properties, (f) any proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect has not been dismissed within one hundred twenty (120) days after the
commencement thereof, (g) the appointment without the Partner’s consent or
acquiescence of a trustee, receiver or liquidator has not been vacated or stayed
within ninety (90) days of such appointment, or (h) an appointment referred to
in clause (g) above is not vacated within ninety (90) days after the expiration
of any such stay.

“Indemnitee” means (i) any Person made, or threatened to be made, a party to a
proceeding by reason of its status as (a) Parent, the Special Limited Partner or
the General Partner or (b) a member, manager or managing member of the General
Partner or a director or officer of Parent or the Special Limited Partner or an
employee or agent of Parent, the Special Limited Partner, the General Partner or
the Partnership, and (ii) such other Persons (including Affiliates or employees
of Parent, the Special Limited Partner, the General Partner or the Partnership)
as the General Partner may designate from time to time (whether before or after
the event giving rise to potential liability), in its sole and absolute
discretion.

“IRS” means the United States Internal Revenue Service.

“Limited Partner” means any Person that is admitted from time to time to the
Partnership as a limited partner pursuant to the Act and this Agreement and is
listed as a limited partner in the books and records of the Partnership,
including the Special Limited Partner, any Substituted Limited Partner or
Additional Limited Partner, in such Person’s capacity as a limited partner of
the Partnership.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

“Liquidating Gains” means any net gain realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership
(including upon the occurrence of any Liquidating Event or Terminating Capital
Transaction), including but not limited to net gain realized in connection with
an adjustment to the Gross Asset Value of Partnership assets under the
definition of Gross Asset Value in Section 1 of this Agreement.

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

“Majority in Interest of the Limited Partners” means Limited Partners holding in
the aggregate Percentage Interests that are greater than fifty percent (50%) of
the aggregate Percentage Interests of all Limited Partners.

 

7



--------------------------------------------------------------------------------

“Majority in Interest of the Partners” means Partners holding in the aggregate
Percentage Interests that are greater than fifty percent (50%) of the aggregate
Percentage Interests of all Partners entitled to Consent to or withhold Consent
from a proposed action.

“Market Price” has the meaning set forth in the definition of “Value.”

“Net Income” or “Net Loss” means, for each Partnership Year or other applicable
period, an amount equal to the Partnership’s taxable income or loss for such
year or other applicable period, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:

(a) Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income (or Net Loss) pursuant to
this definition of “Net Income” or “Net Loss” shall be added to (or subtracted
from, as the case may be) such taxable income (or loss);

(b) Any expenditure of the Partnership described in Code Section 705(a)(2)(B) or
treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

(c) In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) or subsection (c) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;

(d) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e) In lieu of the depreciation, amortization and other cost recovery deductions
that would otherwise be taken into account in computing such taxable income or
loss, there shall be taken into account Depreciation for such Partnership Year
or other applicable period;

(f) To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and

(g) Notwithstanding any other provision of this definition of “Net Income” or
“Net Loss,” any item that is specially allocated pursuant to Section 6.3 hereof
shall not be taken into account in computing Net Income or Net Loss. The amounts
of the items of Partnership income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.3 hereof shall be determined by
applying rules analogous to those set forth in this definition of “Net Income”
or “Net Loss.”

 

8



--------------------------------------------------------------------------------

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or Preferred Shares, excluding grants under the Stock Option Plans, or
(ii) any Debt issued by the Special Limited Partner that provides any of the
rights described in clause (i).

“Nonrecourse Deductions” has the meaning ascribed to the term “nonrecourse
deductions” in Regulations Section 1.704-2(b)(1), and the amount of Nonrecourse
Deductions for a Partnership Year shall be determined in accordance with the
rules of Regulations Section 1.704-2(c).

“Nonrecourse Liability” has the meaning ascribed to the term “nonrecourse
deductions” in Regulations Sections 1.704-2(b)(3) and 1.752-1(a)(2).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B attached to this Agreement.

“Original Partnership Agreement” means the Agreement of Limited Partnership of
the Partnership, dated as of May 23, 2011, by and between the General Partner
and the Special Limited Partner.

“Parent” means Brixmor Property Group Inc., the majority stockholder of the
Special Limited Partner.

“Parent Charter” means the certificate of incorporation or charter of Parent, as
the same may be amended, restated, modified, supplemented or replaced from time
to time.

“Parent Share” means a share of common stock of Parent, $0.01 par value per
share.

“Parent Share Adjustment Factor” means, as of any date of determination, the
number of Parent Shares deliverable on such date (without giving effect to any
applicable restricted period or similar restriction on the ability of a holder
of REIT Shares to make exchanges) in exchange for one REIT Share pursuant to the
terms of that certain exchange agreement among the Special Limited Partner, the
stockholders of the Special Limited Partner, Parent and the other parties
thereto, providing for the exchange from time to time of REIT Shares for Parent
Shares.

“Parent Share Ownership Limit” means the restriction or restrictions on the
ownership and transfer of stock of Parent imposed under the Parent Charter.

“Parent Shares Amount” means a number of Parent Shares equal to the product of
(a) the number of Tendered Units and (b) the Parent Share Adjustment Factor;
provided, however, that, in the event that Parent issues to all holders of
Parent Shares as of a certain record date rights, options, warrants or
convertible or exchangeable securities entitling Parent’s stockholders to
subscribe for or purchase Parent Shares, or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date, which
Rights will not be distributed before the relevant Specified Redemption Date,
then the Parent Shares Amount shall also include such Rights that a holder of
that number of Parent Shares would be entitled to receive, expressed, where
relevant hereunder, in a number of Parent Shares determined by the Special
Limited Partner.

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

9



--------------------------------------------------------------------------------

“Partner Nonrecourse Debt Minimum Gain” has the meaning ascribed to the term
“partner nonrecourse debt minimum gain” in Regulations Section 1.704-2(i)(2).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” in Regulations Section 1.704-2(i)(1), and the amount of
Partner Nonrecourse Deductions with respect to a Partner Nonrecourse Debt for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(i)(2).

“Partnership” means the limited partnership formed under the Act by the
execution of the Original Partnership Agreement and the filing of the
Certificate of Limited Partnership with the Secretary of State of the State of
Delaware, and continued under the Act and pursuant to this Agreement, and any
successor thereto.

“Partnership Common Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2 hereof, but
does not include any Partnership Preferred Unit or any other Partnership Unit
specified in a Partnership Unit Designation as being other than a Partnership
Common Unit.

“Partnership Equivalent Units” has the meaning set forth in Section 4.7.A
hereof.

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or a General Partner and includes any and all benefits
to which the holder of such a Partnership Interest may be entitled as provided
in this Agreement, together with all obligations of such Person to comply with
the terms and provisions of this Agreement. There may be one or more classes or
series of Partnership Interests. A Partnership Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.

“Partnership Minimum Gain” has the meaning ascribed to the term “partner
nonrecourse deductions” in Regulations Section 1.704-2(b)(2), and the amount of
Partnership Minimum Gain, as well as any net increase or decrease in Partnership
Minimum Gain, for a Partnership Year shall be determined in accordance with the
rules of Regulations Section 1.704-2(d).

“Partnership Preferred Unit” means a fractional, undivided share of the
Partnership Interests that the General Partner has caused the Partnership to
issue pursuant to Section 4.2 hereof that has distribution rights, or rights
upon liquidation, winding up and dissolution, that are superior or prior to the
Partnership Common Units.

“Partnership Record Date” means the record date established by the General
Partner for a distribution pursuant to Section 5.1 hereof, which record date
shall generally be the same as the record date established by each of the
Special Limited Partner and Parent for a distribution to its respective
stockholders of some or all of its portion of such distribution.

“Partnership Unit” means a Partnership Common Unit, a Partnership Preferred Unit
or any other unit of the fractional, undivided share of the Partnership
Interests that the General Partner has caused the Partnership to issue pursuant
to Section 4.1, Section 4.2 or Section 4.3 hereof; provided, however, that
Partnership Units comprising a General Partner Interest or a Limited Partner
Interest shall have the differences in rights and privileges as specified in
this Agreement.

“Partnership Unit Designation” shall have the meaning set forth in Section 4.2.A
hereof.

 

10



--------------------------------------------------------------------------------

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

“Percentage Interest” means, with respect to each Partner, the fraction,
expressed as a percentage, the numerator of which is the aggregate number of
Partnership Units of all classes and series held by such Partner and the
denominator of which is the total number of Partnership Units of all classes and
series held by all Partners; provided, however , that, to the extent applicable
in context, the term “Percentage Interest” means, with respect to a Partner, the
fraction, expressed as a percentage, the numerator of which is the aggregate
number of Partnership Units of a specified class or series (or specified group
of classes and/or series) held by such Partner and the denominator of which is
the total number of Partnership Units of such specified class or series (or
specified group of classes and/or series) held by all Partners.

“Permitted Transfer” has the meaning set forth in Section 11.3.A hereof.

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

“Pledge” has the meaning set forth in Section 11.3.A hereof.

“Preferred Share” means a share of stock of the Special Limited Partner of any
class or series now or hereafter authorized or reclassified that has dividend
rights, or rights upon liquidation, winding up and dissolution, that are
superior or prior to the REIT Shares.

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, easements and rights of
way, interests in limited liability companies, joint ventures or partnerships,
interests in mortgages, and Debt instruments as the Partnership may hold from
time to time and “Property” means any one such asset or property.

“Qualified DRIP/COPP” means a dividend reinvestment plan or a cash option
purchase plan of the Special Limited Partner that permits participants to
acquire REIT Shares using the proceeds of dividends paid by the Special Limited
Partner or cash of the participant, respectively; provided, however, that if
such shares are offered at a discount, such discount must (i) be designed to
pass along to the stockholders of the Special Limited Partner the savings
enjoyed by the Special Limited Partner in connection with the avoidance of stock
issuance costs, and (ii) not exceed 5% of the value of a REIT Share as computed
under the terms of such plan.

“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.

“Qualifying Party” means (a) a Limited Partner, (b) an Assignee or (c) a Person,
including a lending institution as the pledgee of a Pledge, who is the
transferee of a Limited Partner Interest in a Permitted Transfer; provided,
however, that a Qualifying Party shall not include the Special Limited Partner.

“Redemption” has the meaning set forth in Section 15.1.A hereof.

“Regulations” means the income tax regulations under the Code, whether such
regulations are in proposed, temporary or final form, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

 

11



--------------------------------------------------------------------------------

“Regulatory Allocations” has the meaning set forth in
Section 6.3.A(viii) hereof.

“REIT” means a real estate investment trust qualifying under Code Section 856.

“REIT Partner” means (a) the Special Limited Partner or any Affiliate of the
Special Limited Partner to the extent such person has in place an election to
qualify as a REIT and (b) any Disregarded Entity with respect to any such
Person.

“REIT Payment” has the meaning set forth in Section 15.12 hereof.

“REIT Requirements” has the meaning set forth in Section 5.1 hereof.

“REIT Share” means a share of common stock of the Special Limited Partner, $0.01
par value per share, but shall not include any class or series of the Special
Limited Partner’s common stock created after the date of this Agreement.

“REIT Share Adjustment Factor” means 1.0; provided, however, that in the event
that:

(i) the Special Limited Partner (a) declares or pays a dividend on its
outstanding REIT Shares wholly or partly in REIT Shares or makes a distribution
to all holders of its outstanding REIT Shares wholly or partly in REIT Shares,
(b) splits or subdivides its outstanding REIT Shares or (c) effects a reverse
stock split or otherwise combines its outstanding REIT Shares into a smaller
number of REIT Shares, the REIT Share Adjustment Factor shall be adjusted by
multiplying the REIT Share Adjustment Factor previously in effect by a fraction,
(i) the numerator of which shall be the number of REIT Shares issued and
outstanding on the record date for such dividend, distribution, split,
subdivision, reverse split or combination (assuming for such purposes that such
dividend, distribution, split, subdivision, reverse split or combination has
occurred as of such time) and (ii) the denominator of which shall be the actual
number of REIT Shares (determined without the above assumption) issued and
outstanding on the record date for such dividend, distribution, split,
subdivision, reverse split or combination;

(ii) the Special Limited Partner distributes any rights, options or warrants to
all holders of its REIT Shares to subscribe for or to purchase or to otherwise
acquire REIT Shares, or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares, at a price per share less than
the Value of a REIT Share on the record date for such distribution (other than
REIT Shares issuable pursuant to a Qualified DRIP/COPP or as compensation to
employees or other service providers) (each a “Distributed Right “), then, as of
the distribution date of such Distributed Rights or, if later, the date such
Distributed Rights become exercisable, the REIT Share Adjustment Factor shall be
adjusted by multiplying the REIT Share Adjustment Factor previously in effect by
a fraction (a) the numerator of which shall be the number of REIT Shares issued
and outstanding on the record date (or, if later, the date such Distributed
Rights become exercisable) plus the maximum number of REIT Shares purchasable
under such Distributed Rights and (b) the denominator of which shall be the
number of REIT Shares issued and outstanding on the record date (or, if later,
the date such Distributed Rights become exercisable) plus a fraction (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the denominator of which is the Value of a REIT Share
as of the record date (or, if later, the date such Distributed Rights become
exercisable); provided, however, that, if any such Distributed Rights expire or
become no longer exercisable, then the REIT Share Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights (or if applicable, the later date that the Distributed Rights became
exercisable), to reflect a reduced maximum number of REIT Shares or any change
in the minimum purchase price for the purposes of the above fraction; and

 

12



--------------------------------------------------------------------------------

(iii) the Special Limited Partner shall, by dividend or otherwise, distribute to
all holders of its REIT Shares evidences of its indebtedness or assets
(including securities, but excluding any dividend or distribution referred to in
subsection (i) or (ii) above), which evidences of indebtedness or assets relate
to assets not received by the Special Limited Partner pursuant to a pro rata
distribution by the Partnership, then the REIT Share Adjustment Factor shall be
adjusted to equal the amount determined by multiplying the REIT Share Adjustment
Factor in effect immediately prior to the close of business as of the record
date by a fraction (a) the numerator of which shall be such Value of a REIT
Share as of the record date and (b) the denominator of which shall be the Value
of a REIT Share as of the record date less the then fair market value (as
determined by the General Partner, whose determination shall be conclusive) of
the portion of the evidences of indebtedness or assets so distributed applicable
to one REIT Share.

Notwithstanding the foregoing, no adjustments to the REIT Share Adjustment
Factor will be made for any class or series of Partnership Interests to the
extent that the Partnership makes or effects any correlative distribution or
payment to all of the Partners holding Partnership Interests of such class or
series, or effects any correlative split or reverse split in respect of the
Partnership Interests of such class or series. Any adjustments to the REIT Share
Adjustment Factor shall become effective immediately after such event,
retroactive to the record date, if any, for such event. For illustrative
purposes, examples of adjustments to the REIT Share Adjustment Factor are set
forth on Exhibit A attached hereto.

“REIT Share Ownership Limit” means the restriction or restrictions on the
ownership and transfer of stock of the Special Limited Partner imposed under the
Special Limited Partner Charter.

“Related Party” means, with respect to any Person, any other Person to whom
ownership of shares of the Special Limited Partner’s stock by the first such
Person would be attributed under Code Section 544 (as modified by Code
Section 856(h)(1)(B)) or Code Section 318(a) (as modified by Code
Section 856(d)(5)).

“Restricted Period” means, as to any Qualifying Party, a fourteen -month period
ending on the day before the first fourteen-month anniversary of such Qualifying
Party’s first becoming a Holder of Partnership Common Units; provided, however,
that the General Partner may, in its sole and absolute discretion, by written
agreement with a Qualifying Party, shorten or lengthen the applicable Restricted
Period to a period of shorter or longer than fourteen (14) months, without the
consent of any other Partner and such written agreement shall govern the
Restricted Period with respect to such Qualifying Party notwithstanding
Section 14.2 hereof; provided further, that the General Partner hereby agrees
that (i) no such period shall apply to affiliates of The Blackstone Group L.P.
or Centerbridge Partners, L.P., and (ii) every other Qualifying Party that is a
Limited Partner as of the date of the closing of the initial public offering of
Parent Shares by Parent shall be subject to a restriction that ends on the
one-year anniversary of the closing of such initial public offering.

“Rights” has the meaning set forth in the definition of “Parent Shares Amount.”

“Safe Harbors” has the meaning set forth in Section 11.3.D hereof.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Special Limited Partner” means BPG Subsidiary Inc., a Delaware corporation, and
its successors and assigns as the Special Limited Partner of the Partnership, in
each case, that is admitted from time to time as a Limited Partner pursuant to
the Act and this Agreement and is listed as the Special

 

13



--------------------------------------------------------------------------------

Limited Partner in the books and records of the Partnership, in such Person’s
capacity as the Special Limited Partner of the Partnership. For the avoidance of
doubt, to the extent that the Special Limited Partner merges or consolidates
with and into Parent or any wholly-owned subsidiary of Parent, with Parent or
such wholly-owned subsidiary of Parent continuing as the surviving corporation,
or Transfers its interest in the Partnership to Parent or any wholly-owned
subsidiary of Parent, Parent or such wholly-owned subsidiary of Parent shall
become and be admitted as the Special Limited Partner without any action by the
General Partner or any other Person.

“Special Limited Partner Charter” means the certificate of incorporation of the
Special Limited Partner, within the meaning of Section 102 of the General
Corporation Law of the State of Delaware, as such certificate of incorporation
may be amended, restated, modified, supplemented or replaced from time to time.

“Special Redemption” has the meaning set forth in Section 15.1.A hereof.

“Specified Redemption Date” means the tenth (10th) Business Day after the
receipt by the General Partner of a Notice of Redemption; provided, however,
that no Specified Redemption Date shall occur during the Restricted Period, if
any, applicable to the Tendering Party (except pursuant to a Special
Redemption).

“Stock Option Plans” means any stock option plan now or hereafter adopted by the
Partnership, the General Partner, the Special Limited Partner or Parent.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person; provided, however, that, with respect to the Partnership, “Subsidiary”
means solely a partnership or limited liability company (taxed, for federal
income tax purposes, as a partnership or as a Disregarded Entity and not as an
association or publicly traded partnership taxable as a corporation) of which
the Partnership is a member or any “taxable REIT subsidiary” of the Special
Limited Partner in which the Partnership owns shares of stock, unless the
ownership of shares of stock of a corporation or other entity (other than a
“taxable REIT subsidiary”) will not jeopardize the Special Limited Partner’s
status as a REIT or any Special Limited Partner Affiliate’s status as a
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)), in
which event the term “Subsidiary” shall include such corporation or other
entity.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.

“Surviving Partnership” has the meaning set forth in Section 11.2.B(ii) hereof.

“Tax Items” has the meaning set forth in Section 6.4.A hereof.

“Tendered Units” has the meaning set forth in Section 15.1.A hereof.

“Tendering Party” has the meaning set forth in Section 15.1.A hereof.

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership, in any case, not in
the ordinary course of the Partnership’s business.

 

14



--------------------------------------------------------------------------------

“Termination Transaction” has the meaning set forth in Section 11.2.B hereof.

“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), Pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary,
involuntary or by operation of law; provided, however, that when the term is
used in Article 11 hereof, except as otherwise expressly provided, “Transfer”
does not include (a) any Redemption of Partnership Common Units by the
Partnership, or acquisition of Tendered Units by the Special Limited Partner,
pursuant to Section 15.1, (b) any pledge, encumbrance, hypothecation or mortgage
by the General Partner of all or any portion of its Partnership Interest or
(c) any redemption of Partnership Units pursuant to any Partnership Unit
Designation. The terms “Transferred” and “Transferring” have correlative
meanings.

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption pursuant to Section 15.1 herein, or such other date as specified
herein, or, if such date is not a Business Day, the immediately preceding
Business Day.

“Value” means, with respect to:

(i) a Parent Share, on any Valuation Date, the average of the daily Market
Prices for ten (10) consecutive trading days immediately preceding the Valuation
Date. The term “ Market Price “ on any date means, the Closing Price for such
Parent Shares on such date. The “Closing Price “ on any date means the last sale
price for such Parent Shares, regular way, or, in case no such sale takes place
on such day, the average of the closing bid and asked prices, regular way, for
such Parent Shares, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange or, if such Parent Shares are not listed
or admitted to trading on the New York Stock Exchange, as reported on the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which such Parent Shares
are listed or admitted to trading or, if such Parent Shares are not listed or
admitted to trading on any national securities exchange, the last quoted price,
or, if not so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotation System or, if such system is no longer in use,
the principal other automated quotation system that may then be in use or, if
such Parent Shares are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in such Parent Shares selected by the General Partner or, in the event
that no trading price is available for such Parent Shares, the fair market value
of the Parent Shares, as determined by the General Partner in its sole
discretion; and

(ii) a REIT Share, unless otherwise determined by the General Partner in its
sole discretion, the product of (x) the Value of a Parent Share as of the
applicable date of determination determined in accordance with clause (i) of
this definition multiplied by (y) the Parent Share Adjustment Factor.

In the event that the Parent Shares Amount includes Rights that a holder of
Parent Shares would be entitled to receive, then the Value of such Rights shall
be determined by the General Partner on the basis of such quotations and other
information as it considers appropriate.

 

15



--------------------------------------------------------------------------------

ARTICLE 2

ORGANIZATIONAL MATTERS

Section 2.1 Formation.

The Partnership is a limited partnership heretofore formed and continued
pursuant to the provisions of the Act and upon the terms and subject to the
conditions set forth in this Agreement. The Partners hereby approve, ratify and
confirm the amendment and restatement of the Original Partnership Agreement, and
this Agreement shall be effective upon the execution by the General Partner and
the Special Limited Partner (the “Effective Time”). Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

Section 2.2 Name.

The name of the Partnership is “Brixmor Operating Partnership LP.” The
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “LP,” L.P.,” “Ltd.” or
similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Partners of such change in the next regular communication to the Partners.

Section 2.3 Registered Office and Registered Agent; Principal Executive Office.

The address of the registered office of the Partnership in the State of Delaware
is located at c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, DE 19808, or such other place as the General Partner may from time
to time designate by amendment to the Certificate, and the name and address of
the registered agent of the Partnership in the State of Delaware is Corporation
Service Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808, or such
other registered agent as the General Partner may from time to time designate by
amendment to the Certificate. The principal office of the Partnership is located
at 420 Lexington Avenue, 7th Floor, New York, New York 10170, or such other
place as the General Partner may from time to time designate by notice to the
Limited Partners. The Partnership may maintain offices at such other place or
places as the General Partner deems advisable.

Section 2.4 Power of Attorney.

A. Each Limited Partner and Assignee hereby irrevocably constitutes and appoints
the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each (the “Attorney in Fact “), and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

(1) execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices: (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments, supplements or restatements thereof) that the Attorney in
Fact deems appropriate or necessary to form, qualify or continue the existence
or qualification of the Partnership as a limited partnership (or a partnership
in which the limited partners have limited liability to the extent provided by
applicable law) in the State of Delaware and in all other jurisdictions in which
the Partnership may conduct business or own property; (b) all instruments that
the Attorney in Fact deems appropriate or necessary to reflect any amendment,
change, modification or restatement of this Agreement duly adopted in accordance
with its terms; (c) all conveyances and other instruments or documents that the
Attorney in Fact deems appropriate or necessary to reflect the dissolution and
winding up of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation; (d) all
conveyances and other instruments or documents that the Attorney in Fact

 

16



--------------------------------------------------------------------------------

deems appropriate or necessary to reflect the distribution or exchange of assets
of the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, acceptance, withdrawal, removal or substitution of
any Partner pursuant to the terms of this Agreement or the Capital Contribution
of any Partner; and (f) all certificates, documents and other instruments
relating to the determination of the rights, preferences and privileges relating
to Partnership Interests; and

(2) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the Attorney in Fact, to make, evidence, give,
confirm or ratify any vote, consent, approval, agreement or other action that is
made or given by the Partners hereunder or is consistent with the terms of this
Agreement.

Nothing contained herein shall be construed as authorizing the Attorney in Fact
to amend this Agreement except in accordance with Section 14.2 hereof or as may
be otherwise expressly provided for in this Agreement.

B. The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Limited Partners and Assignees will be relying upon the power of the
Attorney in Fact to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
Transfer of all or any portion of such Person’s Partnership Interest and shall
extend to such Person’s heirs, successors, assigns, transferees and personal
representatives. Each such Limited Partner and Assignee hereby agrees to be
bound by any representation made by the Attorney in Fact, acting in good faith
pursuant to such power of attorney; and, to the fullest extent permitted by law,
each such Limited Partner and Assignee hereby waives any and all defenses that
may be available to contest, negate or disaffirm the action of the General
Partner or the Liquidator, taken in good faith under such power of attorney.
Each Limited Partner and Assignee shall execute and deliver to the General
Partner or the Liquidator, within fifteen (15) days after receipt of the General
Partner’s or the Liquidator’s request therefor, such further designation, powers
of attorney and other instruments as the General Partner or the Liquidator (as
the case may be) deems necessary to effectuate this Agreement and the purposes
of the Partnership. Notwithstanding anything else set forth in this
Section 2.4.B, no Limited Partner shall incur any personal liability for any
action of the Attorney in Fact taken under such power of attorney.

Section 2.5 Term.

The term of the Partnership shall continue indefinitely unless the Partnership
is dissolved sooner pursuant to the provisions of Article 13 hereof or as
otherwise provided by law.

Section 2.6 Partnership Interests Are Securities.

Each Partnership Interest in the Partnership shall constitute a “security”
within the meaning of, and shall be governed by, (i) Article 8 of the Uniform
Commercial Code (including Section 8-102(a)(15) thereof) as in effect from time
to time in the State of Delaware, and (ii) the corresponding provisions of the
Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.

 

17



--------------------------------------------------------------------------------

Section 2.7 Admission.

The General Partner has been admitted as the general partner of the Partnership
upon its execution of the Original Partnership Agreement and hereby continues as
the general partner of the Partnership upon its execution of a counterpart
hereof. A Person shall be admitted as a limited partner of the Partnership at
the time that (a) this Agreement or a counterpart hereof is executed by or on
behalf of such Person and (b) such Person is listed by the General Partner as a
limited partner of the Partnership in the books and records of the Partnership.

ARTICLE 3

PURPOSE

Section 3.1 Purpose and Business.

The purpose and nature of the Partnership is to conduct any business, enterprise
or activity permitted by or under the Act, including, without limitation, (i) to
conduct the business of ownership, construction, reconstruction, development,
redevelopment, alteration, improvement, maintenance, operation, sale, leasing,
transfer, encumbrance, financing, refinancing, conveyance and exchange of the
Properties, (ii) to acquire and invest in any securities and/or loans relating
to the Properties, (iii) to enter into any partnership, joint venture, business
or statutory trust arrangement, limited liability company or other similar
arrangement to engage in any business permitted by or under the Act, or to own
interests in any entity engaged in any business permitted by or under the Act,
(iv) to conduct the business of providing property and asset management and
brokerage services, whether directly or through one or more partnerships, joint
ventures, Subsidiaries, business trusts, limited liability companies or similar
arrangements, and (v) to do anything necessary or incidental to the foregoing.

Section 3.2 Powers.

The Partnership shall be empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, to borrow
and lend money and to issue evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien, to acquire, own, manage, improve
and develop real property and lease, sell, transfer and dispose of real
property. However, the Partnership may not, without the General Partner’s
specific consent, which it may give or withhold in its sole and absolute
discretion, take or refrain from taking, any action that, in its judgment, in
its sole and absolute discretion (i) could adversely affect Parent’s or the
Special Limited Partner’s ability to continue to qualify as a REIT, (ii) could
subject Parent or the Special Limited Partner to any taxes under Sections 857 or
4981 of the Code or any other related or successor provision under the Code, or
(iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over Parent or the Special Limited Partner, their respective
securities or the Partnership.

Section 3.3 Partnership Only for Purposes Specified.

The Partnership shall be a limited partnership formed pursuant to the Act to
conduct its business in accordance with this Agreement, and this Agreement shall
not be deemed to create a company, venture or partnership between or among the
Partners or any other Persons with respect to any activities whatsoever other
than the activities within the purposes of the Partnership as specified in
Section 3.1 hereof. Except as otherwise provided in this Agreement, no Partner
shall have any authority to act for, bind, commit or assume any obligation or
responsibility on behalf of the Partnership, its properties or any other
Partner. No Partner, in its capacity as a Partner under this Agreement, shall be
responsible or liable for any indebtedness or obligation of another Partner, nor
shall the Partnership be responsible or liable for

 

18



--------------------------------------------------------------------------------

any indebtedness or obligation of any Partner, incurred either before or after
the execution and delivery of this Agreement by such Partner, except as to those
responsibilities, liabilities, indebtedness or obligations incurred pursuant to
and as limited by the terms of this Agreement and the Act.

Section 3.4 Representations and Warranties by the Partners.

A. Each Partner that is an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any material agreement by which such Partner or any of such Partner’s property
is bound, or any statute, regulation, order or other law to which such Partner
is subject, (ii) if five percent (5%) or more (by value) of the Partnership’s
interests are or will be owned by such Partner within the meaning of Code
Section 7704(d)(3), such Partner does not, and for so long as it is a Partner
will not, own, directly or indirectly, (a) stock of any corporation that is a
tenant of (I) Parent, the Special Limited Partner or any Disregarded Entity with
respect to Parent or the Special Limited Partner, (II) the Partnership or (III)
any partnership, venture or limited liability company of which Parent, the
Special Limited Partner, any Disregarded Entity with respect to Parent or the
Special Limited Partner, or the Partnership is a direct or indirect member or
(b) an interest in the assets or net profits of any non-corporate tenant of
(I) Parent, the Special Limited Partner or any Disregarded Entity with respect
to Parent or the Special Limited Partner, (II) the Partnership or (III) any
partnership, venture, or limited liability company of which Parent, the Special
Limited Partner, any Disregarded Entity with respect to Parent or the Special
Limited Partner, or the Partnership is a direct or indirect member, (iii) such
Partner has the legal capacity to enter into this Agreement and perform such
Partner’s obligations hereunder, and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms. Notwithstanding
the foregoing, a Partner that is an individual shall not be subject to the
ownership restrictions set forth in clause (ii) of the immediately preceding
sentence to the extent such Partner obtains the written Consent of the General
Partner prior to violating any such restrictions. Each Partner that is an
individual shall also represent and warrant to the Partnership that such Partner
is neither a “foreign person” within the meaning of Code Section 1445(f) nor a
foreign partner within the meaning of Code Section 1446(e).

B. Each Partner that is not an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including, without limitation, that of its
general partner(s), manager(s), committee(s), trustee(s), beneficiaries,
directors and/or stockholder(s) (as the case may be) as required, (ii) the
consummation of such transactions shall not result in a breach or violation of,
or a default under, its partnership or operating agreement, trust agreement,
charter or bylaws (as the case may be) any material agreement by which such
Partner or any of such Partner’s properties or any of its partners, members,
beneficiaries, trustees or stockholders (as the case may be) is or are bound, or
any statute, regulation, order or other law to which such Partner or any of its
partners, members, trustees, beneficiaries or stockholders (as the case may be)
is or are subject, (iii) if five percent (5%) or more (by value) of the
Partnership’s interests are or will be owned by such Partner within the meaning
of Code Section 7704(d)(3), such Partner does not, and for so long as it is a
Partner will not, own, directly or indirectly, (a) stock of any corporation that
is a tenant of (I) Parent, the Special Limited Partner or any Disregarded Entity
with respect to Parent or the Special Limited Partner, (II) the Partnership or
(III) any partnership, venture or limited liability company of which Parent, the
Special Limited Partner, any Disregarded Entity with respect to Parent or the
Special Limited Partner, or the Partnership is a direct or indirect member or
(b) an interest in the assets or net profits of any non-corporate tenant of
(I) Parent, the

 

19



--------------------------------------------------------------------------------

Special Limited Partner, or any Disregarded Entity with respect to Parent or the
Special Limited Partner, (II) the Partnership or (III) any partnership, venture
or limited liability company for which Parent, the Special Limited Partner, any
Disregarded Entity with respect to Parent or the Special Limited Partner, or the
Partnership is a direct or indirect member, and (iv) this Agreement is binding
upon, and enforceable against, such Partner in accordance with its terms.
Notwithstanding the foregoing, a Partner that is not an individual shall not be
subject to the ownership restrictions set forth in clause (iii) of the
immediately preceding sentence to the extent such Partner obtains the written
Consent of the General Partner prior to violating any such restrictions. Each
Partner that is not an individual shall also represent and warrant to the
Partnership that such Partner is neither a “foreign person” within the meaning
of Code Section 1445(f) nor a foreign partner within the meaning of Code
Section 1446(e).

C. Each Partner (including, without limitation, each Additional Limited Partner
or Substituted Limited Partner as a condition to becoming an Additional Limited
Partner or Substituted Limited Partner) represents, warrants and agrees that
(i) it is an “accredited investor” as defined in Rule 501 promulgated under the
Securities Act, (ii) it has acquired and continues to hold its interest in the
Partnership for its own account for investment purposes only and not for the
purpose of, or with a view toward, the resale or distribution of all or any part
thereof in violation of applicable laws, and not with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances in violation of applicable laws,
(iii) it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds that it has invested in the Partnership in what
it understands to be a highly speculative and illiquid investment, and
(iv) without the Consent of the General Partner, it shall not take any action
that would cause (a) the Partnership at any time to have more than 100 partners,
including as partners those persons (“Flow-Through Partners”) indirectly owning
an interest in the Partnership through an entity treated as a partnership,
Disregarded Entity, S corporation or grantor trust (each such entity, a
“Flow-Through Entity”), but only if substantially all of the value of such
person’s interest in the Flow-Through Entity is attributable to the Flow-Through
Entity’s interest (direct or indirect) in the Partnership; or (b) the
Partnership Interest initially issued to such Partner or its predecessors to be
held by more than two partners, including as partners any Flow-Through Partners.

D. The representations and warranties contained in Sections 3.4.A, 3.4.B and
3.4.C hereof shall survive the execution and delivery of this Agreement by each
Partner (and, in the case of an Additional Limited Partner or a Substituted
Limited Partner, the admission of such Additional Limited Partner or Substituted
Limited Partner as a Limited Partner in the Partnership) and the dissolution,
winding up and termination of the Partnership.

E. Each Partner (including, without limitation, each Additional Limited Partner
or Substituted Limited Partner as a condition to becoming an Additional Limited
Partner or Substituted Limited Partner) hereby acknowledges that no
representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership, Parent, the Special Limited
Partner or the General Partner have been made by any Partner or any employee or
representative or Affiliate of any Partner, and that projections and any other
information, including, without limitation, financial and descriptive
information and documentation, that may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.

F. Notwithstanding the foregoing, the General Partner may, in its sole and
absolute discretion, permit the modification of any of the representations and
warranties contained in Sections 3.4.A, 3.4.B and 3.4.C above as applicable to
any Partner (including, without limitation any Additional Limited Partner or
Substituted Limited Partner or any transferee of either), provided that such
representations and warranties, as modified, shall be set forth in either (i) a
Partnership Unit Designation applicable to the Partnership Units held by such
Partner or (ii) a separate writing addressed to the Partnership and the General
Partner.

 

20



--------------------------------------------------------------------------------

ARTICLE 4

CAPITAL CONTRIBUTIONS

Section 4.1 Capital Contributions of the Partners.

The Partners have heretofore made Capital Contributions to the Partnership. Each
Partner owns Partnership Units in the amount set forth for such Partner in the
books and records of the Partnership, as the same may be amended or updated from
time to time by the General Partner to the extent necessary to reflect
accurately sales, exchanges or other Transfers, redemptions, Capital
Contributions, the issuance of additional Partnership Units, or similar events
having an effect on a Partner’s ownership of Partnership Units. Except as
provided by law or in Section 4.2, 4.3, or 10.4 hereof, the Partners shall have
no obligation or, except with the prior Consent of the General Partner, right to
make any additional Capital Contributions or loans to the Partnership.

Section 4.2 Issuances of Additional Partnership Interests.

Subject to the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation:

A. General. The General Partner is hereby authorized to cause the Partnership to
issue additional Partnership Interests for any Partnership purpose, at any time
or from time to time, to the Partners (including the General Partner and the
Special Limited Partner) or to other Persons, and to admit such Persons as
Additional Limited Partners, for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole and
absolute discretion, all without the approval of any Limited Partner or any
other Person. Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Interests (i) upon the
conversion, redemption or exchange of any Debt, Partnership Interests, or other
securities issued by the Partnership, (ii) for less than fair market value,
(iii) for no consideration and (iv) in connection with any merger or
consolidation of any other Person into the Partnership. Any additional
Partnership Interests may be issued in one or more classes, or one or more
series of any of such classes, with such designations, preferences, conversion
or other rights, voting powers or rights, restrictions, limitations as to
distributions, qualifications or terms or conditions of redemption (including,
without limitation, terms that may be senior or otherwise entitled to preference
over existing Partnership Interests) as shall be determined by the General
Partner, in its sole and absolute discretion and without the approval of any
Limited Partner or any other Person, and set forth in a written document
thereafter attached to and made an exhibit to this Agreement, which exhibit
shall be an amendment to this Agreement and shall be incorporated herein by this
reference (each, a “Partnership Unit Designation”). Without limiting the
generality of the foregoing, the General Partner shall have authority to
specify, in its sole and absolute discretion: (a) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (b) the right of each such class or series of
Partnership Interests to share (on a pari passu, junior or preferred basis) in
Partnership distributions; (c) the rights of each such class or series of
Partnership Interests upon dissolution and liquidation of the Partnership;
(d) the voting rights, if any, of each such class or series of Partnership
Interests; and (e) the conversion, redemption or exchange rights applicable to
each such class or series of Partnership Interests. Upon the issuance of any
additional Partnership Interest, the General Partner shall update the books and
records of the Partnership as appropriate to reflect such issuance.

 

21



--------------------------------------------------------------------------------

B. Issuances to the General Partner or Special Limited Partner. No additional
Partnership Units shall be issued to the General Partner or the Special Limited
Partner unless (i) the additional Partnership Units are issued to all Partners
holding Partnership Units of a specified class or series in proportion to their
respective Percentage Interests in the Partnership Units of such class or
series, (ii) (a) the additional Partnership Units are (x) Partnership Common
Units issued in connection with an issuance of REIT Shares, or (y) Partnership
Equivalent Units (other than Partnership Common Units) issued in connection with
an issuance of Preferred Shares, New Securities or other interests in the
Special Limited Partner (other than REIT Shares), with corresponding economic
terms, and (b) the General Partner or the Special Limited Partner (as the case
may be) contributes directly or indirectly to the Partnership the cash proceeds
(net of its expenses relating to such issuance) or other consideration received
in connection with the issuance of such REIT Shares, Preferred Shares, New
Securities or other interests in the Special Limited Partner, (iii) the
additional Partnership Units are issued upon the conversion, redemption or
exchange of Debt, Partnership Units or other securities issued by the
Partnership or (iv) the additional Partnership Units are issued pursuant to
Section 4.3.B, Section 4.3.D, Section 4.4, Section 4.5 or Section 4.7.

C. No Preemptive Rights. Except as specified in Section 4.2.B(i) hereof or as
provided in a Partnership Unit Designation, no Person, including, without
limitation, any Partner or Assignee, shall have any preemptive, preferential,
participation or similar right or rights to subscribe for or acquire any
Partnership Interest.

Section 4.3 Additional Funds and Capital Contributions.

A. General. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Interests or for such other purposes as the General Partner may
determine, in its sole and absolute discretion. Additional Funds may be obtained
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.3 without the
approval of any Limited Partner or any other Person.

B. Additional Capital Contributions. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by accepting Capital Contributions
from any Partners or other Persons. In connection with any such Capital
Contribution (of cash or property), the General Partner is hereby authorized, in
its sole and absolute discretion, to cause the Partnership from time to time to
issue additional Partnership Interests (as set forth in Section 4.2 above) in
consideration therefor and the Percentage Interests of the General Partner and
the Limited Partners shall be adjusted to reflect the issuance of such
additional Partnership Interests.

C. Loans. The General Partner, in its sole and absolute discretion on behalf of
the Partnership, may obtain any Additional Funds by causing the Partnership to
incur Debt to any Person (including the General Partner, the Special Limited
Partner or Parent) upon such terms as the General Partner determines appropriate
in its sole and absolute discretion, including making such Debt convertible,
redeemable or exchangeable for Partnership Units, REIT Shares or Parent Shares;
provided, however, that the Partnership shall not incur any such Debt if any
Limited Partner would be personally liable for the repayment of such Debt
(unless such Limited Partner otherwise agrees).

D. Issuance of Securities by the Special Limited Partner. The Special Limited
Partner shall not issue any additional REIT Shares, Capital Shares or New
Securities unless the Special Limited Partner contributes the cash proceeds or
other consideration received from the issuance of such additional REIT Shares,
Capital Shares or New Securities (as the case may be) and from the exercise of
the rights contained in any such additional Capital Shares or New Securities
directly or indirectly to the Partnership in exchange for (x) in the case of an
issuance of REIT Shares, Partnership Common Units, or (y) in the case of an
issuance of Capital Shares or New Securities, Partnership Equivalent Units;
provided, however,

 

22



--------------------------------------------------------------------------------

that notwithstanding the foregoing, the Special Limited Partner may issue REIT
Shares, Capital Shares or New Securities (a) pursuant to Section 4.4,
Section 4.5 or Section 4.7 hereof, (b) pursuant to a dividend or distribution
(including any stock split) of REIT Shares, Capital Shares or New Securities to
all of the holders of REIT Shares, Capital Shares or New Securities (as the case
may be), (c) upon a conversion, redemption or exchange of Capital Shares,
(d) upon a conversion, redemption, exchange or exercise of New Securities, or
(e) in connection with an acquisition of Partnership Interests or a property or
other asset to be owned, directly or indirectly, by the Special Limited Partner.
In the event of any issuance of additional REIT Shares, Capital Shares or New
Securities by the Special Limited Partner, and the contribution to the
Partnership, directly or indirectly, by the Special Limited Partner, of the cash
proceeds or other consideration received from such issuance (or property
acquired with such proceeds), if any, if the cash proceeds actually received by
the Special Limited Partner are less than the gross proceeds of such issuance as
a result of any expenses paid or incurred in connection with such issuance, then
the Special Limited Partner shall be deemed to have made a Capital Contribution
to the Partnership in the amount equal to the sum of the cash proceeds of such
issuance plus the amount of such expenses paid by the Special Limited Partner
(which discount and expense shall be treated as an expense for the benefit of
the Partnership for purposes of Section 7.4). In the event that the Special
Limited Partner issues any additional REIT Shares, Capital Shares or New
Securities and contributes, directly or indirectly, the cash proceeds or other
consideration received from the issuance thereof to the Partnership, the
Partnership is expressly authorized to issue a number of Partnership Common
Units or Partnership Equivalent Units to the Special Limited Partner equal to
the number of REIT Shares, Capital Shares or New Securities so issued, divided
by the REIT Share Adjustment Factor then in effect, in accordance with this
Section 4.3.D without any further act, approval or vote of any Partner or any
other Persons.

Section 4.4 Stock Option Plans and Equity Plans.

A. Future Stock Incentive Plans. Nothing in this Agreement shall be construed or
applied to preclude or restrain the General Partner, the Special Limited Partner
or Parent from adopting, modifying or terminating stock incentive plans for the
benefit of employees, directors or other business associates of the General
Partner, the Special Limited Partner, Parent, the Partnership or any of their
Affiliates. The General Partner may implement such plans and any actions taken
under such plans (such as the grant or exercise of options to acquire REIT
Shares or Parent Shares, or the issuance of restricted or unrestricted REIT
Shares or restricted or unrestricted Parent Shares), whether taken with respect
to or by an employee or other service provider of Parent, the Special Limited
Partner, the Partnership or its Subsidiaries, in a manner reasonably determined
by the General Partner, which may be set forth in plan implementation guidelines
that the General Partner may adopt or amend from time to time. The Partners
acknowledge and agree that, in the event that any such plan or implementation
guideline is adopted, modified or terminated by the General Partner, the Special
Limited Partner or Parent, amendments to this Agreement may become necessary or
advisable and that any such amendments requested by the General Partner, the
Special Limited Partner or Parent shall not require any Consent or approval by
the Limited Partners or any other Person.

B. Issuance of Partnership Units; REIT Shares and New Securities. The
Partnership is expressly authorized to issue Partnership Units and the Special
Limited Partner is expressly authorized to issue REIT Shares or New Securities
as contemplated by this Section 4.4 or any plan or plan implementation
guidelines referred to in paragraph A above without any further act, approval or
vote of any Partner or any other Persons.

 

23



--------------------------------------------------------------------------------

Section 4.5 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan.

Except as may otherwise be provided in this Article 4, all amounts received or
deemed received by the Special Limited Partner in respect of any dividend
reinvestment plan, cash option purchase plan, stock incentive or other stock or
subscription plan or agreement, either (a) shall be utilized by the Special
Limited Partner to effect purchases of REIT Shares, or (b) if the Special
Limited Partner elects instead to issue new REIT Shares with respect to such
amounts, shall be contributed by the Special Limited Partner to the Partnership
in exchange for additional Partnership Common Units. Upon such contribution, the
Partnership will issue to the Special Limited Partner a number of Partnership
Common Units equal to the quotient of (i) the new REIT Shares so issued, divided
by (ii) the REIT Share Adjustment Factor then in effect. The Partnership is
expressly authorized to issue Partnership Common Units as contemplated by this
Section 4.5 without any further act, approval or vote of any Partner or any
other Persons.

Section 4.6 No Interest; No Return.

No Partner shall be entitled to interest on its Capital Contribution or on such
Partner’s Capital Account. Except as provided herein or by law, no Partner shall
have any right to demand or receive the return of its Capital Contribution from
the Partnership.

Section 4.7 Conversion or Redemption of REIT Shares and Capital Shares.

A. Conversion of Capital Shares. If, at any time, any of the Capital Shares are
converted into REIT Shares, in whole or in part, then a number of Partnership
Units held by the Special Limited Partner with preferences, conversion and other
rights (other than redemption and voting rights), restrictions (other than
restrictions on transfer), rights and limitations as to dividends and other
distributions and qualifications that are substantially the same as the
preferences, conversion and other rights (other than redemption and voting
rights), restrictions (other than restrictions on transfer), rights and
limitations as to dividends and other distributions and qualifications of such
Capital Shares (“Partnership Equivalent Units”) (for the avoidance of doubt,
Partnership Equivalent Units need not have voting rights, redemption rights or
restrictions on transfer that are substantially equivalent to such Capital
Shares) equal to the number of Capital Shares so converted shall automatically
be converted into a number of Partnership Common Units equal to the quotient of
(i) the number of REIT Shares issued upon such conversion divided by (ii) the
REIT Share Adjustment Factor then in effect, and the Percentage Interests of the
General Partner and the Limited Partners shall be adjusted to reflect such
conversion.

B. Redemption of Capital Shares or REIT Shares. Except as otherwise provided in
Section 7.4.C., if, at any time, any Capital Shares are redeemed or otherwise
repurchased (whether by exercise of a put or call, automatically or by means of
another arrangement) by the Special Limited Partner for cash, immediately prior
to such redemption or repurchase of Capital Shares, an equal number of the
corresponding Partnership Equivalent Units held by the Special Limited Partner
shall automatically be redeemed by the Partnership upon the same terms and for
the same price per Partnership Equivalent Unit as such Capital Shares are
redeemed or repurchased. If, at any time, any REIT Shares are forfeited or
redeemed or otherwise repurchased or reacquired by the Special Limited Partner,
immediately prior to such forfeiture, redemption, reacquisition or repurchase of
REIT Shares, a number of Partnership Common Units held by the Special Limited
Partner equal to the quotient of (i) the REIT Shares so forfeited, redeemed,
reacquired or repurchased, divided by (ii) the REIT Share Adjustment Factor then
in effect, shall automatically be redeemed by the Partnership, such redemption
to be upon the same terms and for the same price per Partnership Common Unit
(after giving effect to application of the REIT Share Adjustment Factor) as such
REIT Shares are redeemed, repurchased or otherwise reacquired, or, in the case
of a forfeiture of REIT Shares, shall automatically be forfeited by the Special
Limited Partner for no consideration.

 

24



--------------------------------------------------------------------------------

Section 4.8 Other Contribution Provisions.

In the event that any Partner is admitted to the Partnership and is given a
Capital Account in exchange for services rendered to the Partnership, such
transaction shall be treated by the Partnership and the affected Partner as if
the Partnership had compensated such Partner in cash and such Partner had
contributed the cash that the Partner would have received to the capital of the
Partnership. In addition, with the Consent of the General Partner, one or more
Partners (including the Special Limited Partner) may enter into contribution
agreements with the Partnership which have the effect of providing a guarantee
of certain obligations of the Partnership (and/or a wholly-owned Subsidiary of
the Partnership).

ARTICLE 5

DISTRIBUTIONS

Section 5.1 Requirement and Characterization of Distributions.

Subject to the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation, the General Partner may cause the Partnership to
distribute such amounts, at such times, as the General Partner may, in its sole
and absolute discretion, determine to the Holders as of any Partnership Record
Date: (i) first, with respect to any Partnership Units that are entitled to any
preference in distribution, in accordance with the rights of Holders of such
class(es) of Partnership Units (and, within each such class, among the Holders
of each such class, pro rata in proportion to their respective Percentage
Interests of such class on such Partnership Record Date); and (ii) second, with
respect to any Partnership Units that are not entitled to any preference in
distribution, in accordance with the rights of Holders of such class(es) of
Partnership Units, as applicable (and, within each such class, among the Holders
of each such class, pro rata in proportion to their respective Percentage
Interests of such class on such Partnership Record Date). Distributions payable
with respect to any Partnership Units, other than any Partnership Units issued
to the General Partner or the Special Limited Partner in connection with the
issuance of REIT Shares by the Special Limited Partner, that were not
outstanding during the entire quarterly period in respect of which any
distribution is made shall be prorated based on the portion of the period that
such Partnership Units were outstanding. The General Partner shall make such
reasonable efforts, as determined by it in its sole and absolute discretion and
consistent with the Special Limited Partner’s and Parent’s qualification as a
REIT, to cause the Partnership to distribute sufficient amounts to enable the
Special Limited Partner and Parent, for so long as the Special Limited Partner
or Parent has determined to qualify as a REIT, to pay stockholder dividends that
will (a) satisfy the requirements for qualifying as a REIT under the Code and
Regulations (the “REIT Requirements”) and (b) except to the extent otherwise
determined by the Special Limited Partner or Parent, eliminate any federal
income or excise tax liability of the Special Limited Partner or Parent.

Section 5.2 Distributions in Kind.

Except as expressly provided herein, no right is given to any Holder to demand
and receive property other than cash as provided in this Agreement. The General
Partner may determine, in its sole and absolute discretion, to cause the
Partnership to make a distribution in kind of Partnership assets to the Holders,
and such assets shall be distributed in such a fashion as to ensure that the
fair market value is distributed and allocated in accordance with Articles 5, 6
and 13 hereof; provided, however, that the General Partner shall not make a
distribution in kind to any Holder unless the Holder has been given 90 days
prior written notice of such distribution.

Section 5.3 Amounts Withheld.

All amounts withheld pursuant to the Code or any provisions of any state, local
or non-United States tax law and Section 10.4 hereof with respect to any
allocation, payment or distribution to any Holder shall be treated as amounts
paid or distributed to such Holder pursuant to Section 5.1 hereof for all
purposes under this Agreement.

 

25



--------------------------------------------------------------------------------

Section 5.4 Distributions upon Liquidation.

Notwithstanding the other provisions of this Article 5, net proceeds from a
Terminating Capital Transaction, and any other amounts distributed after the
occurrence of a Liquidating Event, shall be distributed to the Holders in
accordance with Section 13.2 hereof.

Section 5.5 Distributions to Reflect Additional Partnership Units.

In the event that the Partnership issues additional Partnership Units pursuant
to the provisions of Article 4 hereof, subject to the rights of any Holder of
any Partnership Interest set forth in a Partnership Unit Designation, the
General Partner is hereby authorized to amend this Agreement as it determines,
in its sole and absolute discretion, is necessary or desirable to reflect the
issuance of such additional Partnership Units, including, without limitation,
making preferential distributions to Holders of certain classes of Partnership
Units, all without the consent of any Partner or any other Person.

Section 5.6 Restricted Distributions.

Notwithstanding any provision to the contrary contained in this Agreement,
neither the Partnership nor the General Partner, on behalf of the Partnership,
shall be required to make a distribution to any Holder if such distribution
would violate the Act or other applicable law.

ARTICLE 6

ALLOCATIONS

Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss.

Net Income and Net Loss of the Partnership shall be determined and allocated
with respect to each Partnership Year as of the end of each such year, provided
that the General Partner may, in its sole and absolute discretion, allocate Net
Income and Net Loss for a shorter period as of the end of such period (and, for
purposes of this Article 6, references to the term “Partnership Year” may
include such shorter periods). Except as otherwise provided in this Article 6,
and subject to Section 11.6.C hereof, an allocation to a Holder of a share of
Net Income or Net Loss shall be treated as an allocation of the same share of
each item of income, gain, loss or deduction that is taken into account in
computing Net Income or Net Loss.

Section 6.2 General Allocations.

Except as otherwise provided in this Article 6 and Section 11.6.C hereof, Net
Income and Net Loss for any Partnership Year shall be allocated to each of the
Holders as follows:

A. Allocations of Net Income (Loss). Net Income of the Partnership shall be
allocated among the Holders in a manner such that the Capital Accounts of each
Holder, immediately after making such allocation, is, as nearly as possible,
equal (proportionately) to (i) the distributions that would be made to such
Holder pursuant to Article 5 hereof if the Partnership was dissolved, its
affairs wound up and its assets sold for cash equal to their Gross Asset Value,
all Partnership liabilities (including liabilities allocated to the Partnership
from an entity treated as a partnership for U.S. federal income tax purposes in
which the Partnership was a Holder) were satisfied (limited with respect to each
nonrecourse liability to the Gross Asset Value of the assets securing such
liability) and the net assets of the Partnership were

 

26



--------------------------------------------------------------------------------

distributed in accordance with Article 5 hereof to the Holders immediately after
making such allocation, minus (ii) any amount such Holder is obligated to
contribute to the Partnership and such Holder’s share of Partnership Minimum
Gain and Partner Nonrecourse Debt Minimum Gain, computed immediately prior to
the hypothetical sale of assets. Notwithstanding the foregoing, the General
Partner may make any such allocations as it deems reasonably necessary to give
economic effect to the provisions of this Agreement, taking into account such
facts and circumstances as the General Partner deems reasonably necessary for
this purpose.

Section 6.3 Regulatory Allocation Provisions.

Notwithstanding the foregoing provisions of this Article 6:

A. Regulatory Allocations.

(i) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2 hereof, or any
other provision of this Article 6, if there is a net decrease in Partnership
Minimum Gain during any Partnership Year, each Holder shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Holder’s share of the net decrease
in Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Holder pursuant thereto. The
items to be allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.A(i) is intended to
qualify as a “minimum gain chargeback” within the meaning of Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

(ii) Partner Nonrecourse Debt Minimum Gain Chargeback. Except as otherwise
provided in Regulations Section 1.704-2(i)(4) or in Section 6.3.A(i) hereof, if
there is a net decrease in Partner Nonrecourse Minimum Gain attributable to a
Partner Nonrecourse Debt during any Partnership Year, each Holder who has a
share of the Partner Nonrecourse Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Holder’s share of the net decrease in Partner Nonrecourse Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3.A(ii) is intended to qualify as a “chargeback of
partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii) Nonrecourse Deductions and Partner Nonrecourse Deductions. Any Nonrecourse
Deductions for any Partnership Year shall be specially allocated to the Holders
in accordance with their respective Percentage Interests. Any Partner
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holder(s) who bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable,
in accordance with Regulations Section 1.704-2(i).

(iv) Qualified Income Offset. If any Holder unexpectedly receives an adjustment,
allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated, in accordance with Regulations

 

27



--------------------------------------------------------------------------------

Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 6.3.A(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article 6 have been tentatively made as if
this Section 6.3.A(iv) were not in the Agreement. It is intended that this
Section 6.3.A(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

(v) Gross Income Allocation. In the event that any Holder has a deficit Capital
Account at the end of any Partnership Year that is in excess of the sum of
(1) the amount (if any) that such Holder is obligated to restore to the
Partnership upon complete liquidation of such Holder’s Partnership Interest
(including, the Holder’s interest in outstanding Partnership Preferred Units and
other Partnership Units) and (2) the amount that such Holder is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
each such Holder shall be specially allocated items of Partnership income and
gain in the amount of such excess to eliminate such deficit as quickly as
possible, provided that an allocation pursuant to this Section 6.3.A(v) shall be
made if and only to the extent that such Holder would have a deficit Capital
Account in excess of such sum after all other allocations provided in this
Article 6 have been tentatively made as if this Section 6.3.A(v) and
Section 6.3.A(iv) hereof were not in the Agreement.

(vi) Limitation on Allocation of Net Loss. To the extent that any allocation of
Net Loss would cause or increase an Adjusted Capital Account Deficit as to any
Holder, such allocation of Net Loss shall be reallocated (x) first, among the
other Holders of Partnership Common Units in accordance with their respective
Percentage Interests with respect to Partnership Common Units and
(y) thereafter, among the Holders of other classes of Partnership Units as
determined by the General Partner, subject to the limitations of this
Section 6.3.A(vi).

(vii) Section 754 Adjustment. To the extent that an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their respective
Percentage Interests in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holder(s) to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(viii) Curative Allocations. The allocations set forth in Sections 6.3.A(i),
(ii), (iii), (iv), (v), (vi) and (vii) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Sections 6.1 and 6.2 hereof, the Regulatory Allocations shall be
taken into account in allocating other items of income, gain, loss and deduction
among the Holders so that to the extent possible without violating the
requirements giving rise to the Regulatory Allocations, the net amount of such
allocations of other items and the Regulatory Allocations to each Holder shall
be equal to the net amount that would have been allocated to each such Holder if
the Regulatory Allocations had not occurred.

 

28



--------------------------------------------------------------------------------

B. Allocation of Excess Nonrecourse Liabilities. For purposes of determining a
Holder’s proportional share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3), each
Holder’s respective interest in Partnership profits shall be equal to such
Holder’s Percentage Interest with respect to Partnership Common Units, except as
otherwise determined by the General Partner.

Section 6.4 Tax Allocations.

A. In General. Except as otherwise provided in this Section 6.4, for income tax
purposes under the Code and the Regulations, each Partnership item of income,
gain, loss and deduction (collectively, “Tax Items”) shall be allocated among
the Holders in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Sections 6.2 and 6.3 hereof.

B. Section 704(c) Allocations. Notwithstanding Section 6.4.A hereof, Tax Items
with respect to Property that is contributed to the Partnership with an initial
Gross Asset Value that varies from its basis in the hands of the contributing
Partner immediately preceding the date of contribution shall be allocated among
the Holders for income tax purposes pursuant to Regulations promulgated under
Code Section 704(c) so as to take into account such variation. The Partnership
shall account for such variation under any method approved under Code
Section 704(c) and the applicable Regulations as chosen by the General Partner.
In the event that the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) of the definition of “Gross Asset Value” (provided in
Article 1 hereof), subsequent allocations of Tax Items with respect to such
asset shall take account of the variation, if any, between the adjusted basis of
such asset and its Gross Asset Value in a manner consistent with Code
Section 704(c) and the applicable Regulations and using the method chosen by the
General Partner. Allocations pursuant to this Section 6.4.B are solely for
purposes of federal, state and local income taxes and shall not affect, or in
any way be taken into account in computing, any Partner’s Capital Account or
share of Net Income, Net Loss, or any other items or distributions pursuant to
any provision of this Agreement.

ARTICLE 7

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1 Management.

A. Except as otherwise expressly provided in this Agreement, including any
Partnership Unit Designation, all management powers over the business and
affairs of the Partnership are and shall be exclusively vested in the General
Partner, and no Limited Partner, in its capacity as a Limited Partner, shall
have any right to participate in or exercise control or management power over
the business and affairs of the Partnership (provided, however, that the Special
Limited Partner, in its capacity as the sole member of the General Partner and
not in its capacity as a limited partner of the Partnership, may have the power
to direct the actions of the General Partner with respect to the Partnership).
No General Partner may be removed by the Partners, with or without cause, except
with the Consent of the General Partner, which it may give or withhold in its
sole and absolute discretion. In addition to the powers now or hereafter granted
a general partner of a limited partnership under applicable law or that are
granted to the General Partner under any other provision of this Agreement, the
General Partner, subject to the other provisions hereof including, without
limitation, Section 3.2 and Section 7.3, and the rights of any Holder of any
Partnership Interest set forth in a Partnership Unit Designation, shall have
full and exclusive power and authority, in its sole and absolute discretion,
without the consent or approval of any Limited Partner, to do or authorize all
things deemed necessary or desirable by it to conduct the business and affairs
of the Partnership and the General Partner, to exercise or direct the exercise
of all of the powers of the

 

29



--------------------------------------------------------------------------------

Partnership under the Act and this Agreement and to effectuate the purposes of
the Partnership including, without limitation:

(1) the making of any expenditures, the lending or borrowing of money or selling
of assets (including, without limitation, making prepayments on loans and
borrowing money to permit the Partnership to make distributions to the Holders
in such amounts as will permit Parent (so long as Parent qualifies as a REIT)
and the Special Limited Partner (so long as the Special Limited Partner
qualifies as a REIT) (a) to prevent the imposition of any federal income tax on
Parent or the Special Limited Partner (including, for this purpose, any excise
tax pursuant to Code Section 4981), (b) to make distributions to its
stockholders and (c) payments to any taxing authority sufficient to permit
Parent and the Special Limited Partner to maintain REIT status or otherwise to
satisfy the REIT Requirements), the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities, the issuance of evidences
of indebtedness (including the securing of same by deed to secure debt,
mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations that the General Partner deems
necessary for the conduct of the activities of the Partnership;

(2) the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

(3) the taking of any and all acts necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” under Code
Section 7704;

(4) the acquisition, sale, transfer, exchange or other disposition of any, all
or substantially all of the assets (including the goodwill) of the Partnership
(including, but not limited to, the exercise or grant of any conversion, option,
privilege or subscription right or any other right available in connection with
any assets at any time held by the Partnership) or the merger, consolidation,
reorganization or other combination of the Partnership with or into another
entity;

(5) the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the assignment of any assets of the Partnership in trust for
creditors or on the promise of the assignee to pay the debts of the Partnership,
the use of the assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms that the General Partner sees fit, including, without limitation, the
financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the General Partner and/or the
Partnership’s Subsidiaries) and the repayment of obligations of the Partnership,
its Subsidiaries and any other Person in which the Partnership has an equity
investment, and the making of capital contributions to and equity investments in
the Partnership’s Subsidiaries;

(6) the management, operation, leasing, landscaping, repair, alteration,
demolition, replacement or improvement of any Property;

(7) the negotiation, execution and performance of any contracts, including
leases (including ground leases), easements, management agreements, rights of
way and other property-related agreements, conveyances or other instruments that
the General Partner considers useful or necessary to the conduct of the
Partnership’s operations or the implementation of the General Partner’s powers
under this Agreement, including contracting with contractors, developers,
consultants, governmental authorities, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation, as applicable, out of the Partnership’s assets;

 

30



--------------------------------------------------------------------------------

(8) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership, and the collection and
receipt of revenues, rents and income of the Partnership;

(9) the selection and dismissal of employees of the Partnership (if any) or the
General Partner (if any) (including, without limitation, employees having titles
or offices such as “president,” “vice president,” “secretary” and “treasurer”),
and agents, outside attorneys, accountants, consultants and contractors of the
Partnership or the General Partner and the determination of their compensation
and other terms of employment or hiring;

(10) the maintenance of such insurance (including, without limitation, directors
and officers insurance) for the benefit of the Partnership and the Partners
(including, without limitation, the Special Limited Partner) as the General
Partner deems necessary or appropriate;

(11) the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, limited liability
companies, joint ventures or other relationships that it deems desirable
(including, without limitation, the acquisition of interests in, and the
contributions of property to, any Subsidiary and any other Person in which the
General Partner has an equity investment from time to time); provided, however,
that, as long as the Special Limited Partner or Parent has determined to
continue to qualify as a REIT, the Partnership will not engage in any such
formation, acquisition or contribution that would cause the Special Limited
Partner or Parent, as applicable, to fail to qualify as a REIT;

(12) the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

(13) the undertaking of any action in connection with the Partnership’s direct
or indirect investment in any Subsidiary or any other Person (including, without
limitation, the contribution or loan of funds by the Partnership to such
Persons);

(14) the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner may adopt; provided, however, that such methods are otherwise consistent
with the requirements of this Agreement;

(15) the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

(16) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

 

31



--------------------------------------------------------------------------------

(17) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;

(18) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;

(19) the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases,
confessions of judgment or any other legal instruments or agreements in writing
necessary or appropriate in the judgment of the General Partner for the
accomplishment of any of the powers of the General Partner enumerated in this
Agreement;

(20) the issuance of additional Partnership Units in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof;

(21) an election to dissolve the Partnership pursuant to Section 13.1.B hereof;

(22) the distribution of cash to acquire Partnership Common Units held by a
Limited Partner in connection with a Redemption under Section 15.1 hereof;

(23) an election to require the Special Limited Partner to acquire Tendered
Units in exchange for Parent Shares;

(24) any update to the books and records of the Partnership to reflect
accurately at all times the Capital Contributions and Percentage Interests of
the Partners as the same are adjusted from time to time to the extent necessary
to reflect redemptions, Capital Contributions, the issuance of Partnership
Units, the admission of any Additional Limited Partner or any Substituted
Limited Partner or otherwise, which update, notwithstanding anything in this
Agreement to the contrary, shall not be deemed an amendment to this Agreement,
as long as the matter or event being reflected in the books and records of the
Partnership otherwise is authorized by this Agreement; and

(25) the registration of any class of securities of the Partnership under the
Securities Act or the Exchange Act, and the listing of any debt securities of
the Partnership on any exchange.

B. Each of the Limited Partners agrees that, except as provided in Section 7.3
hereof and subject to the rights of any Holder of any Partnership Interest set
forth in a Partnership Unit Designation, the General Partner, in its sole and
absolute discretion, is authorized to execute, deliver and perform the
above-mentioned agreements and transactions on behalf of the Partnership, and
otherwise to exercise any power of the General Partner under this Agreement and
the Act, without any further act, approval or vote of the Partners or any other
Persons, notwithstanding any other provision of the Act or any applicable law,
rule or regulation, and, for so long as the Special Limited Partner is the sole
member of the General Partner and in the absence of any specific corporate
action on the part of the Special Limited Partner, or any specific limited
liability company action of the General Partner, to the contrary, the taking of
any such action or the execution of any such document or writing by an officer
of the Special Limited Partner, in the name and on behalf of the Special Limited
Partner, in the Special Limited Partner’s capacity as the

 

32



--------------------------------------------------------------------------------

sole member of the General Partner, in the General Partner’s capacity as the
general partner of the Partnership, shall conclusively evidence (1) the approval
thereof by the General Partner, in its capacity as the general partner of the
Partnership, (2) the General Partner’s determination that such action, document
or writing is necessary or desirable to conduct the business and affairs of the
Partnership, exercise the powers of the Partnership under this Agreement and the
Act or effectuate the purposes of the Partnership, or any other determination by
the General Partner required by this Agreement in connection with the taking of
such action or execution of such document or writing, (3) the authority of such
officer with respect thereto, and (4) the authorization of such document or
writing under this Agreement. The Partnership is hereby authorized to execute,
deliver and perform, and the General Partner on behalf of the Partnership is
hereby authorized to execute and deliver, an Underwriting Agreement relating to
the issuance and sale of common stock of the Special Limited Partner and all
documents, agreements or certificates contemplated thereby or related thereto,
all without any further act, vote or approval of any other Person
notwithstanding any other provision of this Agreement. The foregoing
authorization shall not be deemed a restriction on the powers of the General
Partner to enter into other agreements on behalf of the Partnership.

C. At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the Properties and (ii) liability insurance for the Indemnitees
hereunder.

D. At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital and other reserves in
such amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.

E. In exercising its authority under this Agreement, the General Partner may,
but shall be under no obligation to (except as otherwise provided by this
Agreement with respect to the qualification of Parent and the Special Limited
Partner as REITs), take into account the tax consequences to any Partner of any
action taken (or not taken) by it. The General Partner, the Special Limited
Partner and the Partnership shall not have liability to a Limited Partner under
any circumstances as a result of any income tax liability incurred by such
Limited Partner as a result of an action (or inaction) by the General Partner
pursuant to its authority under this Agreement.

F. The determination as to any matter relating to the business and affairs of
the Partnership, including the following matters, made by or at the direction of
the General Partner consistent with this Agreement and the Act, shall be final
and conclusive and shall be binding upon the Partnership and every Limited
Partner and shall not constitute a breach of this Agreement, of any agreement
contemplated herein or therein, or of any duty hereunder or otherwise existing
at law, in equity or otherwise, including any fiduciary duty: the amount of
assets at any time available for distribution or the redemption of Partnership
Common Units; the amount and timing of any distribution; the amount, purpose,
time of creation, increase or decrease, alteration or cancellation of any
reserves or charges and the propriety thereof (whether or not any obligation or
liability for which such reserves or charges shall have been created shall have
been paid or discharged); the amount of any Partner’s Capital Account, Adjusted
Capital Account or Adjusted Capital Account Deficit; the amount of Net Income,
Net Loss or Depreciation for any period; the Gross Asset Value of any
Partnership asset; the Value of any REIT Share or Parent Share; the amount of
the REIT Share Adjustment Factor or Parent Share Adjustment Factor at any time;
any election, or failure to elect, to require the Special Limited Partner to
acquire Tendered Units in exchange for Parent Shares; whether any acquisition of
Tendered Units in exchange for Parent Shares would or might cause any Person to
violate the Parent Shares Ownership Limit; the Parent Shares Amount at any time;
any interpretation of this Agreement or the terms, preferences, conversion or
other rights, voting powers or rights, restrictions, limitations as to dividends
or distributions, qualifications or terms or conditions of redemption of any
class or series of Partnership Interest; the fair value, or any sale,

 

33



--------------------------------------------------------------------------------

bid or asked price to be applied in determining the fair value, of any asset
owned or held by the Partnership or of any Partnership Interest; the number of
authorized or outstanding Units of any class or series; any matter relating to
the acquisition, holding and disposition of any assets by the Partnership; or
any other matter relating to the business and affairs of the Partnership or
required or permitted by applicable law, this Agreement or otherwise to be
determined by the General Partner.

Section 7.2 Certificate of Limited Partnership.

To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and each other state, the District of Columbia or any other jurisdiction, in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 8.5.A hereof, the General Partner shall not be required, before
or after filing, to deliver or mail a copy of the Certificate or any amendment
thereto to any Limited Partner. The General Partner shall use all reasonable
efforts to cause to be filed such other certificates or documents as may be
reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability to the extent provided by applicable
law) in the State of Delaware and any other state, or the District of Columbia
or other jurisdiction, in which the Partnership may elect to do business or own
property.

Section 7.3 Restrictions on General Partner’s Authority.

A. The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the Consent of the Limited
Partners, and may not, without limitation perform any act that would subject a
Limited Partner to liability as a general partner in any jurisdiction in which
the Partnership is formed or does business or any other liability except as
provided herein or under the Act.

B. Except as provided in Section 7.3.C hereof, the General Partner shall not,
without the prior Consent of the Limited Partners, amend, modify or terminate
this Agreement.

C. Notwithstanding Section 7.3.B and 14.2 hereof but subject to the rights of
any Holder of any Partnership Interest set forth in a Partnership Unit
Designation, the General Partner shall have the power, without the consent of
any Limited Partner or other Person, to amend this Agreement as may be required
to facilitate or implement any of the following purposes:

(1) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

(2) to reflect the admission, substitution or withdrawal of Partners, a Transfer
or any other redemption, conversion or purchase of any Partnership Interest, the
termination of the Partnership in accordance with this Agreement and to update
the books and records of the Partnership in connection with such admission,
substitution, withdrawal, Transfer, adjustment or other event, including,
without limitation, the admission of Parent or any wholly-owned subsidiary of
Parent as the Special Limited Partner upon a merger or consolidation of the
Special Limited Partner with and into Parent or such wholly-owned subsidiary of
Parent, with Parent or such wholly-owned subsidiary of Parent continuing as the
surviving corporation, or any Transfer by the Special Limited Partner of its
interest in the Partnership to Parent or any wholly-owned subsidiary of Parent;

 

34



--------------------------------------------------------------------------------

(3) to reflect a change that is of an inconsequential nature or does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

(4) to set forth or amend the designations, preferences, conversion or other
rights, voting powers, restrictions, limitations as to distributions,
qualifications or terms or conditions of redemption of the Holders of any
additional Partnership Interests issued pursuant to Article 4, including as
contemplated by Section 4.2.A and Section 5.5;

(5) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

(6)(a) to reflect such changes as are reasonably necessary for each of Parent
and the Special Limited Partner to maintain its status as a REIT or to satisfy
the REIT Requirements, or (b) to reflect the Transfer of all or any part of a
Partnership Interest among the Special Limited Partner and any Disregarded
Entity with respect to the Special Limited Partner;

(7) to modify either or both of the manner in which items of Net Income or Net
Loss are allocated pursuant to Article 6 or the manner in which Capital Accounts
are adjusted, computed, or maintained (but in each case only to the extent
otherwise provided in this Agreement and as may be permitted under applicable
law);

(8) to reflect the issuance of additional Partnership Interests in accordance
with Section 4.2;

(9) to reflect any modification to this Agreement permitted by Section 4.4.A or
any other provision of this Agreement that authorizes the General Partner to
make amendments without the consent of any other Person;

(10) to reflect any modification to this Agreement as is necessary or desirable
(as determined by the General Partner in its sole and absolute discretion) in
connection with any merger or consolidation of the Special Limited Partner with
and into Parent or any wholly-owned subsidiary of Parent, or any Transfer by the
Special Limited Partner of its interest in the Partnership to Parent or any
wholly-owned subsidiary of Parent;

(11) to reflect any modification to this Agreement as is necessary or desirable
(as determined by the General Partner in its sole and absolute discretion),
including, without limitation, to the definition of “Parent Share Adjustment
Factor” or “REIT Share Adjustment Factor,” to reflect the direct ownership of
assets by the General Partner or the Special Limited Partner, as applicable, as
contemplated by Section 7.5; and

(12) to reflect any other modification to this Agreement as is reasonably
necessary for the business or operations of the Partnership or the Special
Limited Partner and which does not violate Section 7.3.D.

 

35



--------------------------------------------------------------------------------

D. Notwithstanding Sections 7.3.B, 7.3.C and 14.2 hereof, this Agreement shall
not be amended, and no action may be taken by the General Partner, without the
Consent of each Partner materially adversely affected thereby, if such amendment
or action would (i) convert a Limited Partner Interest in the Partnership into a
General Partner Interest (except any Limited Partner Interest held by the
General Partner), (ii) adversely modify the limited liability of a Limited
Partner, (iii) alter the rights of any Partner to receive the distributions to
which such Partner is entitled pursuant to Article 5 or Section 13.2.A(4)
hereof, or alter the allocations specified in Article 6 hereof (except, in any
case, as permitted pursuant to Sections 4.2, 4.4, 4.5, 5.5, 7.3.C and Article 6
hereof), (iv) alter or modify the Redemption rights, Cash Amount or Parent
Shares Amount as set forth in Section 15.1 hereof, or amend or modify any
related definitions, (v) subject to Section 7.9.D, remove, alter or amend the
powers and restrictions related to REIT Requirements or permitting the Special
Limited Partner to avoid paying tax under Code Sections 857 or 4981 contained in
Sections 3.2, 7.1 and 7.3, or (vi) amend this Section 7.3.D. Any such amendment
or action consented to by any Partner shall be effective as to that Partner,
notwithstanding the absence of such consent by any other Partner. Further, no
amendment may alter the restrictions on the General Partner’s powers expressly
set forth elsewhere in this Agreement (including, without limitation, this
Section 7.3) without the Consent specified therein.

Section 7.4 Reimbursement of the General Partner and the Special Limited
Partner.

A. Neither the General Partner nor the Special Limited Partner shall be
compensated for its services as general partner or limited partner of the
Partnership except as provided in this Agreement (including the provisions of
Articles 5 and 6 hereof regarding distributions, payments and allocations to
which the General Partner or Special Limited Partner may be entitled in its
capacity as the General Partner or the Special Limited Partner, as applicable).

B. Subject to Sections 7.4.D and 15.12 hereof, the Partnership shall be
responsible for and shall pay all expenses relating to the Partnership’s, the
General Partner’s, the Special Limited Partner’s and Parent’s organization and
the ownership of each of their assets and operations. The General Partner is
hereby authorized to cause the Partnership to pay compensation for accounting,
administrative, legal, technical, management and other services rendered to the
Partnership. The Partnership shall be liable for, and shall reimburse the
General Partner, the Special Limited Partner or Parent, as applicable, on a
monthly basis, or such other basis as the General Partner may determine in its
sole and absolute discretion, for all sums expended in connection with the
Partnership’s business, including, without limitation, (i) expenses relating to
the ownership of interests in and management and operation of the Partnership,
(ii) compensation of officers and employees, including, without limitation,
payments under future compensation plans of Parent, the Special Limited Partner,
the General Partner or the Partnership that may provide for stock units, or
phantom stock, pursuant to which employees, officers or directors of Parent, the
Special Limited Partner, the General Partner or the Partnership will receive
payments based upon dividends on or the value of Parent Shares or REIT Shares,
as the case may be, (iii) director fees and expenses of Parent, the Special
Limited Partner or their respective Affiliates, (iv) any expenses (other than
the purchase price) incurred by Parent or the Special Limited Partner in
connection with the redemption or other repurchase of Parent Shares, REIT Shares
or Capital Shares, and (v) all costs and expenses of Parent or the Special
Limited Partner of being a public company, including, without limitation, costs
of filings with the SEC, reports and other distributions to its stockholders;
provided, however, that the amount of any reimbursement shall be reduced by any
interest earned by the General Partner, the Special Limited Partner or Parent
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Partnership. The Partners acknowledge that all such expenses of
the General Partner, the Special Limited Partner and Parent are deemed to be for
the benefit of the Partnership. Such reimbursements shall be in addition to any
reimbursement of the General Partner, the Special Limited Partner and Parent as
a result of indemnification pursuant to Section 7.7 hereof.

 

36



--------------------------------------------------------------------------------

C. If the Special Limited Partner shall elect to purchase from its stockholders
REIT Shares or Capital Shares for the purpose of delivering such REIT Shares or
Capital Shares to satisfy an obligation under any dividend reinvestment program
adopted by the Special Limited Partner, any employee stock purchase plan adopted
by the Special Limited Partner or any similar obligation or arrangement
undertaken by the Special Limited Partner in the future, in lieu of the
treatment specified in Section 4.7.B., the purchase price paid by the Special
Limited Partner for such REIT Shares or Capital Shares shall be considered
expenses of the Partnership and shall be advanced to the Special Limited Partner
or reimbursed to the Special Limited Partner, subject to the condition that:
(1) if such REIT Shares subsequently are sold by the Special Limited Partner,
the Special Limited Partner shall pay or cause to be paid to the Partnership any
proceeds received by the Special Limited Partner for such REIT Shares (which
sales proceeds shall include the amount of dividends reinvested under any
dividend reinvestment or similar program); and (2) if such REIT Shares are not
retransferred by the Special Limited Partner within 30 days after the purchase
thereof, or the Special Limited Partner otherwise determines not to retransfer
such REIT Shares, the Partnership shall redeem from the Special Limited Partner
a number of Partnership Common Units determined in accordance with
Section 4.7.B, as adjusted, to the extent the General Partner determines is
necessary or advisable in its sole and absolute discretion, (x) pursuant to
Section 7.5 (in the event the Special Limited Partner acquires material assets,
other than on behalf of the Partnership) and (y) for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distributions of rights, warrants or options, and distributions of
evidences of indebtedness or assets relating to assets not received by the
Special Limited Partner pursuant to a pro rata distribution by the Partnership
(in which case such advancement or reimbursement of expenses shall be treated as
having been made as a distribution in redemption of such number of Partnership
Units held by the Special Limited Partner).

D. To the extent practicable, Partnership expenses shall be billed directly to
and paid by the Partnership and, subject to Section 15.12 hereof, if and to the
extent any reimbursements to the General Partner, the Special Limited Partner or
any of its Affiliates by the Partnership pursuant to this Section 7.4 constitute
gross income to such Person (as opposed to the repayment of advances made by
such Person on behalf of the Partnership), such amounts shall be treated as
“guaranteed payments” within the meaning of Code Section 707(c) and shall not be
treated as distributions for purposes of computing the Partners’ Capital
Accounts.

Section 7.5 Outside Activities of the General Partner and the Special Limited
Partner.

Unless otherwise determined by the General Partner in its sole and absolute
discretion, neither the General Partner nor the Special Limited Partner shall
directly or indirectly enter into or conduct any business, other than in
connection with, (a) the ownership, acquisition and disposition of Partnership
Interests, (b) with respect to the General Partner, the management of the
business and affairs of the Partnership and its affiliates, (c) with respect to
the Special Limited Partner, its operations as a REIT, (d) with respect to the
Special Limited Partner, the offering, sale or issuance of stock, bonds,
securities or other interests, (e) financing or refinancing of any type related
to the Partnership or its assets or activities, and (f) such activities as are
incidental thereto; provided, however, that, except as otherwise provided
herein, any funds raised by the Special Limited Partner pursuant to the
preceding clauses (d) and (e) shall be made available to the Partnership,
whether as Capital Contributions, loans or otherwise, as appropriate, and,
provided, further that each of the General Partner and the Special Limited
Partner may, in its sole and absolute discretion, from time to time hold or
acquire assets in its own name or otherwise other than through the Partnership
so long as the General Partner or the Special Limited Partner, as applicable,
takes commercially reasonable measures to ensure that the economic benefits and
burdens of such Property are otherwise vested in the Partnership, through
assignment, mortgage loan or otherwise or, if it is not commercially reasonable
to vest such economic interests in the Partnership, the General Partner shall
make such amendments to this Agreement, as the General Partner determines are
necessary or desirable,

 

37



--------------------------------------------------------------------------------

including, without limitation, the definition of “Parent Share Adjustment
Factor” or “REIT Share Adjustment Factor,” to reflect such activities and the
direct ownership of assets by the General Partner or the Special Limited
Partner, as applicable. Nothing contained herein shall be deemed to prohibit the
General Partner from executing guarantees of Partnership debt. Unless otherwise
determined by the General Partner in its sole and absolute discretion, the
General Partner, the Special Limited Partner and all Disregarded Entities with
respect to the Special Limited Partner, taken as a group, shall not own any
assets or take title to assets (other than temporarily in connection with an
acquisition prior to contributing such assets to the Partnership) other than
(i) interests in Disregarded Entities with respect to the Special Limited
Partner, (ii) Partnership Interests as the General Partner or Special Limited
Partner, (iii) a minority interest in any Subsidiary of the Partnership that the
General Partner or the Special Limited Partner holds to maintain such
Subsidiary’s status as a partnership for federal income tax purposes or
otherwise, and (iv) such cash and cash equivalents, bank accounts or similar
instruments or accounts as such group deems reasonably necessary, taking into
account Section 7.1.D hereof and the requirements necessary for the Special
Limited Partner or Parent to qualify as a REIT and for the General Partner and
the Special Limited Partner to carry out their respective responsibilities
contemplated under this Agreement and the Special Limited Partner Charter. Any
Limited Partner Interests acquired by the General Partner, shall be
automatically converted into a General Partner Interest comprised of an
identical number of Partnership Units with the same terms as the class or series
so acquired. Any Affiliates of the General Partner may acquire Limited Partner
Interests and shall, except as expressly provided in this Agreement, be entitled
to exercise all rights of a Limited Partner relating to such Limited Partner
Interests.

Section 7.6 Transactions with Affiliates.

A. The Partnership may lend or contribute funds to, and borrow funds from,
Persons in which the Partnership has an equity investment and Persons who own
equity or other interests in the Partnership (including the General Partner, the
Special Limited Partner or Parent), and such Persons may borrow funds from, and
lend or contribute funds to, the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Person.

B. The Partnership may transfer assets to joint ventures, limited liability
companies, partnerships, corporations, business trusts, statutory trusts or
other business entities in which it is or thereby becomes a participant upon
such terms and subject to such conditions consistent with this Agreement and
applicable law.

C. The General Partner, the Special Limited Partner, Parent and their respective
Affiliates may sell, transfer or convey any property to, or purchase any
property from, the Partnership, directly or indirectly, on terms and conditions
established by the General Partner in its sole and absolute discretion.

D. The General Partner, the Special Limited Partner and Parent in their
respective sole and absolute discretion and without the approval of the Partners
or any of them or any other Persons, may propose and adopt (on behalf of the
Partnership) employee benefit plans funded by the Partnership for the benefit of
directors, officers, employees or agents of Parent, the Special Limited Partner,
the General Partner, the Partnership, Subsidiaries of the Partnership or any
Affiliate of any of them in respect of services performed, directly or
indirectly, for the benefit of Parent, the Special Limited Partner, the General
Partner, the Partnership or any of the Partnership’s Subsidiaries.

 

38



--------------------------------------------------------------------------------

Section 7.7 Indemnification.

A. To the fullest extent permitted by applicable law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
reasonable attorney’s fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, whether
by or in the right of the Partnership or otherwise that relate to the operations
of the Partnership (“ Actions “) as set forth in this Agreement in which such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise; provided, however, that the Partnership shall not indemnify an
Indemnitee (i) if the act or omission of the Indemnitee was material to the
matter giving rise to the Action and either was committed in bad faith or was
the result of active and deliberate dishonesty; (ii) in the case of any criminal
proceeding, if the Indemnitee had reasonable cause to believe that the act or
omission was unlawful; or (iii) for any loss resulting from any transaction for
which such Indemnitee actually received an improper personal benefit in money,
property or services in violation or breach of any provision of this Agreement;
and provided, further, that no payments pursuant to this Agreement shall be made
by the Partnership (x) to indemnify or advance expenses to any Indemnitee with
respect to any Action initiated or brought voluntarily by such Indemnitee (and
not by way of defense) unless (I) approved or authorized by the General Partner
or (II) incurred to establish or enforce such Indemnitee’s right to
indemnification under this Agreement or (y) to indemnify an Indemnitee in
connection with one or more claims or Actions involving such Indemnitee if such
Indemnitee is found liable to the Partnership with respect to such claim or
Action. If Indemnitee is entitled to indemnification hereunder with respect to
one or more but less than all claims, issues or matters in any Action, the
Partnership shall provide indemnification hereunder in connection with each such
claim, issue or matter, allocated on a reasonable and proportionate basis.

Without limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Partnership or any Subsidiary of the Partnership (including, without
limitation, any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken subject to), and the General Partner is hereby
authorized and empowered, in its sole and absolute discretion on behalf of the
Partnership, to enter into one or more indemnity agreements consistent with the
provisions of this Section 7.7 in favor of any Indemnitee having or potentially
having liability for any such indebtedness. It is the intention of this
Section 7.7.A that the Partnership indemnify each Indemnitee to the fullest
extent permitted by law and this Agreement. The termination of any proceeding by
judgment, order or settlement does not create a presumption that the Indemnitee
did not meet the requisite standard of conduct set forth in this Section 7.7.A.
The termination of any proceeding by conviction of an Indemnitee or upon a plea
of nolo contendere or its equivalent by an Indemnitee, or an entry of an order
of probation against an Indemnitee prior to judgment, does not create a
presumption that such Indemnitee acted in a manner contrary to that specified in
this Section 7.7.A with respect to the subject matter of such proceeding. Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, and neither the General Partner nor any other Holder
shall have any obligation to pay or otherwise satisfy such indemnification
obligation or to contribute to the capital of the Partnership or otherwise
provide funds to enable the Partnership to fund its obligations under this
Section 7.7.

B. To the fullest extent permitted by law, expenses incurred by an Indemnitee
who is a party to a proceeding or otherwise subject to or the focus of or is
involved in any Action shall be paid or reimbursed by the Partnership as
incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in Section 7.7.A has been met,
and (ii) a written undertaking by or on behalf of the Indemnitee to repay the
amount if it shall ultimately be determined that the standard of conduct has not
been met.

 

39



--------------------------------------------------------------------------------

C. The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any Consent of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.

D. The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

E. Any liabilities which an Indemnitee incurs as a result of acting on behalf of
the Partnership, the General Partner or the Special Limited Partner (whether as
a fiduciary or otherwise) in connection with the operation, administration or
maintenance of an employee benefit plan or any related trust or funding
mechanism (whether such liabilities are in the form of excise taxes assessed by
the IRS, penalties assessed by the U.S. Department of Labor, restitutions to
such a plan or trust or other funding mechanism or to a participant or
beneficiary of such plan, trust or other funding mechanism, or otherwise) shall
be treated as liabilities or judgments or fines under this Section 7.7, unless
such liabilities arise as a result of (i) an act or omission of such Indemnitee
that was material to the matter giving rise to the Action and either was
committed in bad faith or was the result of active and deliberate dishonesty;
(ii) in the case of any criminal proceeding, an act or omission that such
Indemnitee had reasonable cause to believe was unlawful, or (iii) any
transaction in which such Indemnitee actually received an improper personal
benefit in violation or breach of any provision of this Agreement.

F. In no event may an Indemnitee subject any of the Holders to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

G. An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest (including a conflicted
interest) in the transaction with respect to which the indemnification applies
if the transaction was otherwise permitted by the terms of this Agreement.

H. The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

I. It is the intent of the parties that any amounts paid by the Partnership to
the General Partner or the Special Limited Partner pursuant to this Section 7.7
shall be treated as “guaranteed payments” within the meaning of Code
Section 707(c) and shall not be treated as distributions for purposes of
computing the Partners’ Capital Accounts.

 

40



--------------------------------------------------------------------------------

Section 7.8 Liability of the General Partner and its Affiliates.

A. To the fullest extent permitted by law: (i) Each of the General Partner, the
Special Limited Partner, as the sole member of the General Partner, Parent, as
the majority stockholder of the Special Limited Partner, and their respective
officers, directors, members and managers, and any other Indemnitee, is acting
for the benefit of not only the Partnership and the Partners, but also the
Special Limited Partner’s and Parent’s stockholders, collectively; (ii) in the
event of a conflict between the interests of the Partnership or any Partner, on
the one hand, and the separate interests of the Special Limited Partner or
Parent, or their stockholders, on the other hand, the General Partner, the
Special Limited Partner, as the sole member of the General Partner, Parent, as
the majority stockholder of the Special Limited Partner, and their respective
officers, directors, members and managers, and any other Indemnitees, are under
no obligation and have no duty (fiduciary or otherwise) not to give priority to
the separate interests of the Special Limited Partner or Parent, or the
stockholders of the Special Limited Partner or Parent, and may give priority to
the separate interests of the Special Limited Partner or Parent, or the
stockholders of the Special Limited Partner or Parent, in a manner that is
adverse to the Partnership and its Partners, and any action or failure to act on
the part of the Special Limited Partner, Parent, or their respective officers
and directors, or any other Indemnitees, that gives priority to the separate
interests of the Special Limited Partner or Parent, or the stockholders of the
Special Limited Partner or Parent, does not violate any duty hereunder or
otherwise owed by the General Partner, the Special Limited Partner, as the sole
member of the General Partner, Parent, as majority stockholder of the Special
Limited Partner, or their respective officers, directors, members or managers,
or any other Indemnitees, to the Partnership and/or the Partners or any other
Person bound by this Agreement; and (iii) none of the General Partner, the
Special Limited Partner, Parent, or their respective officers, directors,
members or managers, or any other Indemnitee, shall be liable to the Partnership
or to any Partner or any other Person bound by this Agreement for monetary
damages for losses sustained, liabilities incurred or benefits not derived by
the Partnership or any Partner in connection with such decisions, except for
liability for acts of the General Partner committed in bad faith or resulting
from the active and deliberate dishonesty of the General Partner. In furtherance
and not in limitation of the foregoing, to the fullest extent permitted by law
and notwithstanding any other provision of this Agreement or any other agreement
contemplated herein or applicable provisions of law or equity or otherwise,
whenever a conflict arises between the interests of the Special Limited Partner,
Parent, or the stockholders of the Special Limited Partner or Parent, on one
hand, and any Limited Partner, on the other hand, the General Partner will
endeavor in good faith to resolve the conflict in a manner not adverse to the
Special Limited Partner, Parent, or the stockholders of the Special Limited
Partner or Parent or any Limited Partner; provided, however, that for so long as
the Special Limited Partner owns a controlling interest in the Partnership and
Parent owns a controlling interest in the Special Limited Partner, any conflict
that cannot be resolved in a manner not adverse to the Special Limited Partner,
Parent, or the stockholders of the Special Limited Partner or Parent and any
Limited Partner shall be resolved in favor of the Special Limited Partner,
Parent, or the stockholders of the Special Limited Partner or Parent, as the
case may be, and any action taken by the General Partner or any other Indemnitee
in connection with any such conflict of interests shall not constitute a breach
of this Agreement or any duty at law, in equity or otherwise. Any benefit
received by any Indemnitee as a result of any transaction that does not violate
this Section 7.8A shall not be deemed to be an “improper” personal benefit for
purposes of Section 7.7, Section 7.8 and Section 8.1.

B. Subject to its obligations and duties as General Partner set forth in this
Agreement and applicable law, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees or agents (subject to
the supervision and control of the General Partner). The General Partner shall
not be liable to the Partnership or any Partner for any misconduct or negligence
on the part of any such employee or agent appointed by it in good faith. The
General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by it, and any act taken or omitted to be taken in reliance upon the
opinion of such Persons as to matters that the General Partner believes to be
within such Person’s professional or expert competence shall be conclusively
presumed to have been taken or omitted to be taken in good faith and shall not
constitute a breach of any duty (including any fiduciary duty) or obligation
arising at law or in equity or under this Agreement.

 

41



--------------------------------------------------------------------------------

C. Any obligation or liability whatsoever of the General Partner or the
Partnership which may arise at any time under this Agreement or any other
instrument, transaction, or undertaking contemplated hereby shall be satisfied,
if at all, out of the assets of the General Partner or the Partnership only. To
the fullest extent permitted by law, no such obligation or liability shall be
personally binding upon, nor shall resort for the enforcement thereof be had to,
any of the General Partner’s members, managers or agents, or the directors,
officers, stockholders, employees or agents of the General Partner’s members or
managers, including the Special Limited Partner and Parent, regardless of
whether such obligation or liability is in the nature of contract, tort or
otherwise. Notwithstanding anything to the contrary set forth in this Agreement,
none of the members, managers or agents of the General Partner, and none of the
directors, officers, stockholders, employees or agents of the General Partner’s
members or managers, including the Special Limited Partner and Parent or any
other Indemnitee, shall be liable or accountable in damages or otherwise to the
Partnership, any Partners, or any other Person bound by this Agreement for
losses sustained, liabilities incurred or benefits not derived as a result of
errors in judgment or mistakes of fact or law or of any act or omission, except
for any such losses sustained, liabilities incurred or benefits not derived as a
result of (i) an act or omission on the part of such Person that was committed
in bad faith or was the result of active and deliberate dishonesty; (ii) in the
case of any criminal proceeding, an act or omission on the part of such Person
that such Person had reasonable cause to believe was unlawful; or (iii) for any
loss resulting from any transaction for which such Person actually received an
improper personal benefit in money, property or services in violation or breach
of any provision of this Agreement.

D. Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the General Partner or the members, managers or agents of
the General Partner, the Special Limited Partner, Parent or of the directors,
officers, stockholders, employees or agents of the Special Limited Partner and
Parent, or the Indemnitees, to the Partnership, the Partners or any other Person
bound by this Agreement under this Section 7.8 as in effect immediately prior to
such amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

E. Notwithstanding anything herein to the contrary, except for liabilities
resulting from (i) an act or omission on the part of such Partner that was
committed in bad faith or was the result of active and deliberate dishonesty;
(ii) in the case of any criminal proceeding, an act or omission on the part of
such Partner that such Partner had reasonable cause to believe was unlawful; or
(iii) any transaction for which such Partner actually received an improper
personal benefit in money, property or services in violation or breach of any
provision of this Agreement, or pursuant to any express indemnities given to the
Partnership by any Partner pursuant to any other written instrument to the
fullest extent permitted by law, no Partner shall have any personal liability
whatsoever, to the Partnership or to the other Partners or to any other Person
bound by this Agreement, including any damages arising out of the breach of any
such Partner’s fiduciary duties as such duties may have been modified by this
Agreement. Without limitation of the foregoing, no property or assets of such
Partner, other than its interest in the Partnership, shall be subject to levy,
execution or other enforcement procedures for the satisfaction of any judgment
(or other judicial process) in favor of any other Partner(s) or any other Person
bound by this Agreement and arising out of, or in connection with, this
Agreement. This Agreement is executed by the officers of the Special Limited
Partner, in the name and on behalf of the Special Limited Partner, in its
capacity as managing member of the General Partner, solely as officers of the
Special Limited Partner, and not in their own individual capacities.

 

42



--------------------------------------------------------------------------------

F. To the extent that, at law or in equity, the General Partner or the Special
Limited Partner, as the sole member of the General Partner or in its capacity as
a Limited Partner, or Parent, or any other Indemnitee, has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or the
Limited Partners, none of the General Partner, the Special Limited Partner, as
the sole member of the General Partner or in its capacity as a Limited Partner,
or Parent, or any other Indemnitee, shall be liable to the Partnership or to any
Partner for its good faith reliance on the provisions of this Agreement.
Notwithstanding anything to the contrary set forth in this Agreement or any
otherwise applicable provision of law or in equity, neither the General Partner
nor any other Indemnitee shall have any fiduciary duties, or, to the fullest
extent permitted by law, except to the extent expressly provided in this
Agreement, other duties, obligations or liabilities, to the Partnership, any
Limited Partner or any other Person who has acquired an interest in a
Partnership Interest, and, to the fullest extent permitted by law, the General
Partner and the other Indemnitees shall only be subject to any contractual
standards imposed and existing under this Agreement.

G. To the fullest extent permitted by law and notwithstanding any other
provision of this Agreement or any other agreement contemplated herein or
applicable provisions of law or equity or otherwise, whenever in this Agreement
any Person is permitted or required to make a decision (i) in its “sole and
absolute discretion,” “sole discretion”, “discretion”, “at its election” or
under a grant of similar authority or latitude, such Person shall be entitled to
consider only such interests and factors as it desires, including its own
interests, shall have no duty or obligation to give any consideration to any
interest or factors affecting the Partnership, the Partners, or any other Person
bound by this Agreement, and shall be entitled to act in a manner adverse to the
interests of the Partnership, the Partners or any other Person bound by this
Agreement, or (ii) in its “good faith” or under another expressed standard, such
Person shall act under such express standard and shall not be subject to any
other or different standards imposed by this Agreement or any other agreement
contemplated herein or by relevant provisions of law or in equity or otherwise.
If any question should arise with respect to the operation of the Partnership,
which is not otherwise specifically provided for in this Agreement or the Act,
or with respect to the interpretation of this Agreement, the General Partner is
hereby authorized to make a final determination with respect to any such
question and to interpret this Agreement in such a manner as it shall deem, in
its sole discretion, to be fair and equitable, and its determination and
interpretations so made shall be final and binding on all parties and shall not
constitute a breach of this Agreement, of any agreement contemplated herein or
therein, or of any duty existing at law, in equity or otherwise, including any
fiduciary duty.

H. To the fullest extent permitted by applicable law, no Indemnitee shall be
liable to the Partnership, any Partner or any other Person bound by this
Agreement for any loss, damage or claim incurred by reason of any act or
omission performed or omitted by such Indemnitee in good faith on behalf of the
Partnership and in a manner reasonably believed to be within the scope of the
authority conferred on such Indemnitee by this Agreement, except that an
Indemnitee shall be liable for any such loss, damage or claim incurred if
(i) such act or omission was committed in bad faith or was the result of active
and deliberate dishonesty; (ii) in the case of any criminal proceeding, if such
Indemnitee had reasonable cause to believe that such act or omission was
unlawful; or (iii) such loss, damage or claim incurred resulted from any
transaction for which such Indemnitee actually received an improper personal
benefit in money, property or services in violation or breach of any provision
of this Agreement.

I. Notwithstanding anything to the contrary in this agreement, it is understood
and/or agreed that the term “good faith” as used in this agreement shall, in
each case, mean “subjective good faith” as understood and interpreted under
Delaware law; provided, however, that for the avoidance of doubt, any resolution
of a conflict of interest between the Special Limited Partner, the Parent or the
interests of stockholders of the Special Limited Partner or Parent, on the one
hand, and the Partnership or any Limited Partner on the other hand, in a manner
favorable to the Special Limited Partner, the Parent or the interests of the
stockholders of the Special Limited Partner or Parent shall not be deemed a
violation of such “subjective good faith” standard.

 

43



--------------------------------------------------------------------------------

Section 7.9 Other Matters Concerning the General Partner and the Special Limited
Partner.

A. The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture or other paper or
document believed by it in good faith to be genuine and to have been signed or
presented by the proper party or parties.

B. The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any duly authorized agents or a duly
appointed attorney or attorneys-in-fact (including, without limitation, the
Special Limited Partner). Each such agent or attorney shall, to the extent
authorized by the General Partner, have full power and authority to do and
perform all and every act and duty that is permitted or required to be done by
the General Partner hereunder.

C. Notwithstanding any other provision of this Agreement or the Act, any action
of the General Partner on behalf of the Partnership or any decision of the
General Partner to refrain from acting on behalf of the Partnership, undertaken
in the good faith belief that such action or omission is necessary or advisable
in order (i) to protect the ability of Parent and the Special Limited Partner to
continue to qualify as REITs, (ii) for Parent and the Special Limited Partner
otherwise to satisfy the REIT Requirements, (iii) for Parent and the Special
Limited Partner to avoid incurring any taxes under Code Section 857 or Code
Section 4981, or (iv) for any Parent Affiliate and Special Limited Partner
Affiliate to continue to qualify as a “qualified REIT subsidiary” (within the
meaning of Code Section 856(i)(2)), is expressly authorized under this Agreement
and is deemed approved by all of the Limited Partners and each other Person
bound by this Agreement and shall not constitute a breach of this Agreement, of
any agreement contemplated herein or therein, or of any duty existing at law, in
equity or otherwise, including any fiduciary duty.

D. To the extent Parent, the Special Limited Partner, or their respective
officers or directors or any other Indemnitee, take any action in the name or on
behalf of the General Partner, in the General Partner’s capacity as the sole
general partner of the Partnership, Parent, the Special Limited Partner and
their respective officers and directors or any other Indemnitee, shall be
entitled to the same protection as the General Partner and its members, managers
and agents.

Section 7.10 Title to Partnership Assets.

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively with other Partners or
Persons, shall have any ownership interest in such Partnership assets or any
portion thereof. Title to any or all of the Partnership assets may be held in
the name of the Partnership, the General Partner, or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner
or the Special Limited Partner. The General Partner hereby declares and warrants
that any Partnership assets for which legal title is held in the name of the
General Partner, or any nominee or Affiliate of the General Partner or the
Special Limited Partner shall be held by the General Partner or such nominee or
Affiliate for the use and benefit of the Partnership in accordance with the
provisions of this Agreement. All Partnership assets shall be recorded as the
property of the Partnership in its books and records, irrespective of the name
in which legal title to such Partnership assets is held.

 

44



--------------------------------------------------------------------------------

Section 7.11 Reliance by Third Parties.

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without the consent or approval of any other Partner
or Person, to encumber, sell or otherwise use in any manner any and all assets
of the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership, and such Person shall
be entitled to deal with the General Partner as if it were the Partnership’s
sole party in interest, both legally and beneficially. To the fullest extent
permitted by law, each Limited Partner and each other Person bound by this
Agreement hereby waives any and all claims, defenses or other remedies that may
be available to such Person to contest, negate or disaffirm any action of the
General Partner in connection with any such dealing. In no event shall any
Person dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expediency of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (ii) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (iii) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

ARTICLE 8

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1 Limitation of Liability.

No Limited Partner, including the Special Limited Partner, acting in its
capacity as such, shall have any liability under this Agreement except for
liability resulting from (i) an act or omission on the part of such Limited
Partner that was committed in bad faith or was the result of active and
deliberate dishonesty; (ii) in the case of any criminal proceeding, an act or
omission that such Limited Partner had reasonable cause to believe was unlawful;
or (iii) any transaction for which such Limited Partner actually received an
improper personal benefit in money, property or services in violation or breach
of any provision of this Agreement, or as expressly provided in this Agreement
(including, without limitation, Section 10.4 hereof) or under the Act.

Section 8.2 Management of Business.

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any member, manager, employee, partner or agent of the General
Partner or the Partnership, in their capacity as such, including the Special
Limited Partner, in its capacity as the sole member of the General Partner)
shall take part in the operations, management or control (within the meaning of
the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, or any
member, manager or agent of the General Partner, in their capacity as such,
shall not affect, impair or eliminate the limitations on the liability of the
Limited Partners or Assignees under this Agreement.

Section 8.3 Outside Activities of Limited Partners.

To the fullest extent permitted by law and notwithstanding any other provision
of this Agreement or any other agreement contemplated herein or applicable
provisions of law or equity or otherwise, subject to any agreements entered into
pursuant to Section 7.6 hereof and any other agreements entered

 

45



--------------------------------------------------------------------------------

into by a Limited Partner or any of its Affiliates with the General Partner, the
Partnership or a Subsidiary (including, without limitation, any employment
agreement), any Limited Partner (including the Special Limited Partner) and any
Assignee, officer, director, employee, agent, trustee, Affiliate, member or
stockholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities that are in direct or
indirect competition with the Partnership or that are enhanced by the activities
of the Partnership. To the fullest extent permitted by law and notwithstanding
any other provision of this Agreement or any other agreement contemplated herein
or applicable provisions of law or equity or otherwise, neither the Partnership
nor any Partner shall have any rights by virtue of this Agreement in any
business ventures of any Limited Partner or Assignee. Subject to such
agreements, none of the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any business ventures of any other Person (other than the General
Partner or the Special Limited Partner, to the extent expressly provided
herein), and such Person shall have no obligation pursuant to this Agreement,
subject to Section 7.6 hereof and any other agreements entered into by a Limited
Partner or its Affiliates with the General Partner, the Partnership or a
Subsidiary, to offer any interest in any such business ventures to the
Partnership, any Limited Partner, or any such other Person, even if such
opportunity is of a character that, if presented to the Partnership, any Limited
Partner or such other Person, could be taken by such Person. Notwithstanding any
other provision of this Agreement, or any other agreement contemplated herein or
applicable provisions of law or equity or otherwise, to the fullest extent
permitted by law, including without limitation Section 7.1.A and Section 7.6,
one or more Affiliates of the Special Limited Partner may own membership
interests or similar equity interests in one or more Subsidiaries, provided that
the aggregate amount of such interests owned by the Affiliates of the Special
Limited Partner in any one Subsidiary shall not exceed 5% of such Subsidiary’s
outstanding membership or similar equity interests.

Section 8.4 Return of Capital.

Except pursuant to the rights of Redemption set forth in Section 15.1 hereof or
in any Partnership Unit Designation, no Limited Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent of
distributions made pursuant to this Agreement or upon termination of the
Partnership as provided herein. Except to the extent provided in Article 5 and
Article 6 hereof or otherwise expressly provided in this Agreement or in any
Partnership Unit Designation, no Limited Partner or Assignee shall have priority
over any other Limited Partner or Assignee either as to the return of Capital
Contributions or as to profits, losses or distributions.

Section 8.5 Rights of Limited Partners Relating to the Partnership.

A. Except as limited by Section 8.5.C hereof, the General Partner shall deliver
to each Limited Partner a copy of any information mailed or electronically
delivered to all of the common stockholders of Parent as soon as practicable
after such mailing.

B. The Partnership shall notify any Limited Partner that is a Qualifying Party,
on request, of the then current REIT Share Adjustment Factor and Parent Share
Adjustment Factor and any change made to the REIT Share Adjustment Factor or
Parent Share Adjustment Factor shall be set forth in the quarterly report
required by Section 9.3.B hereof immediately following the date any such change
becomes effective.

C. Notwithstanding any other provision of this Section 8.5, the General Partner
may keep confidential from the Limited Partners (or any of them), for such
period of time as the General Partner determines in its sole and absolute
discretion to be reasonable, any information that (i) the General Partner
believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or the General Partner or (ii) the Partnership
or the General Partner is required by law or by agreement to keep confidential.

 

46



--------------------------------------------------------------------------------

D. Upon written request by any Limited Partner, the General Partner shall cause
the ownership of Partnership Interests by such Limited Partner to be evidenced
by a certificate in such form as the General Partner may determine with respect
to any class of Partnership Interests issued from time to time under this
Agreement. Any officer of the General Partner may direct a new certificate or
certificates to be issued in place of any certificate or certificates
theretofore issued by the Partnership alleged to have been lost, destroyed,
stolen or mutilated, upon the making of an affidavit of that fact by the person
claiming the certificate to be lost, destroyed, stolen or mutilated. Unless
otherwise determined by an officer of the General Partner, the owner of such
lost, destroyed, stolen or mutilated certificate or certificates, or his or her
legal representative, shall be required, as a condition precedent to the
issuance of a new certificate or certificates, to give the Partnership a bond in
such sum as the General Partner may direct as indemnity against any claim that
may be made against the Partnership.

Section 8.6 Partnership Right to Call Limited Partner Interests.

Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Percentage Interests of the Limited Partners (other than the
Special Limited Partner or any Limited Partner that is an affiliate of The
Blackstone Group L.P.) are less than one percent (1%), the Partnership shall
have the right, but not the obligation, from time to time and at any time to
redeem any and all outstanding Limited Partner Interests (other than the Special
Limited Partner’s Limited Partner Interests or the Limited Partner Interests of
any affiliate of The Blackstone Group L.P.) by treating any such Limited Partner
as a Tendering Party who has delivered a Notice of Redemption pursuant to
Section 15.1 hereof for the amount of Partnership Common Units to be specified
by the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 8.6. Such notice given by the General Partner to a Limited Partner
pursuant to this Section 8.6 shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 8.6, (a) any Limited Partner (whether or not otherwise
a Qualifying Party) may, in the General Partner’s sole and absolute discretion,
be treated as a Qualifying Party that is a Tendering Party and (b) the
provisions of Sections 15.1.F(2) and 15.1.F(3) hereof shall not apply, but the
remainder of Section 15.1 hereof shall apply, mutatis mutandis.

ARTICLE 9

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1 Records and Accounting.

A. The General Partner shall keep or cause to be kept at the principal place of
business of the Partnership those records and documents, if any, required to be
maintained by the Act and any other books and records deemed by the General
Partner to be appropriate with respect to the Partnership’s business, including,
without limitation, all books and records necessary to provide to the Limited
Partners any information, lists and copies of documents required to be provided
pursuant to Section 8.5.A, Section 9.3 or Article 13 hereof. Any records
maintained by or on behalf of the Partnership in the regular course of its
business may be kept on any information storage device, provided that the
records so maintained are convertible into clearly legible written form within a
reasonable period of time.

B. The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or on such other basis as the General Partner determines
to be necessary or appropriate. To the extent permitted by sound accounting
practices and principles, the Partnership and the General Partner may operate
with integrated or consolidated accounting records, operations and principles.

 

47



--------------------------------------------------------------------------------

Section 9.2 Partnership Year.

For purposes of this Agreement, “Partnership Year” means the fiscal year of the
Partnership, which shall be the same as the tax year of the Partnership. The tax
year shall be the calendar year unless otherwise required by the Code.

Section 9.3 Reports.

A. As soon as practicable, but in no event later than one hundred five
(105) days after the close of each Partnership Year, the General Partner shall
cause to be mailed to each Limited Partner of record as of the close of the
Partnership Year, financial statements of the Partnership, or of the Special
Limited Partner or Parent if such statements are prepared solely on a
consolidated basis with the Special Limited Partner or Parent, as the case may
be, for such Partnership Year, presented in accordance with generally accepted
accounting principles, such statements to be audited by a nationally recognized
firm of independent public accountants selected by the General Partner.

B. As soon as practicable, but in no event later than sixty (60) days after the
close of each calendar quarter (except the last calendar quarter of each year),
the General Partner shall cause to be mailed to each Limited Partner of record
as of the last day of the calendar quarter, a report containing unaudited
financial statements of the Partnership for such calendar quarter, or of the
Special Limited Partner or Parent if such statements are prepared solely on a
consolidated basis with the Special Limited Partner or Parent, as the case may
be, and such other information as may be required by applicable law or
regulation or as the General Partner determines to be appropriate.

C. The General Partner shall have satisfied its obligations under Section 9.3.A
and Section 9.3.B by posting or making available the reports required by this
Section 9.3 on the website maintained from time to time by the Partnership, the
Special Limited Partner or Parent, provided that such reports are able to be
printed or downloaded from such website.

D. At the request of any Limited Partner, for any purpose reasonably related to
such Limited Partner’s interest in the Partnership, the General Partner shall,
subject to Section 17-305(b) of the Act, provide access to the books, records
and workpapers upon which the reports required by this Section 9.3 are based, to
the extent required by the Act.

ARTICLE 10

TAX MATTERS

Section 10.1 Preparation of Tax Returns.

The General Partner shall arrange for the preparation and timely filing of all
returns with respect to Partnership income, gains, deductions, losses and other
items required of the Partnership for federal and state income tax purposes and
shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by Limited
Partners for federal and state income tax and any other tax reporting purposes.
The Limited Partners shall promptly provide the General Partner with such
information relating to the Contributed Properties as is readily available to
the Limited Partners, including tax basis and other relevant information, as may
be reasonably requested by the General Partner from time to time.

 

48



--------------------------------------------------------------------------------

Section 10.2 Tax Elections.

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code, including, but not limited to, the election under Code Section 754.
The General Partner shall have the right to seek to revoke any such election
(including, without limitation, any election under Code Section 754) upon the
General Partner’s determination in its sole and absolute discretion that such
revocation is in the best interests of the Partners.

Section 10.3 Tax Matters Partner.

A. The General Partner shall be the “tax matters partner” of the Partnership for
federal income tax purposes. The tax matters partner shall receive no
compensation for its services. All third-party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees and expenses) shall be borne by the Partnership in addition to
any reimbursement pursuant to Section 7.4 hereof. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm to assist
the tax matters partner in discharging its duties hereunder.

B. The tax matters partner is authorized, but not required:

(1) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “Final Adjustment”) is mailed to the tax matters partner, to
seek judicial review of such Final Adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;

(2) to intervene in any action brought by any other Partner for judicial review
of a final adjustment;

(3) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

(4) to enter into an agreement with the IRS to extend the period for assessing
any tax that is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

(5) to take any other action on behalf of the Partners or any of them in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 hereof shall be fully applicable to the tax matters partner in
its capacity as such.

 

49



--------------------------------------------------------------------------------

Section 10.4 Withholding.

Each Holder hereby authorizes the Partnership to withhold from or pay on behalf
of or with respect to such Holder any amount of federal, state, local or foreign
taxes that the General Partner determines, in its sole and absolute discretion,
the Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Holder pursuant to this Agreement, including,
without limitation, any taxes required to be withheld or paid by the Partnership
pursuant to Code Section 1441, Code Section 1442, Code Section 1445 or Code
Section 1446 (a “Tax Advance”). Any amount withheld with respect to a Holder
pursuant to this Section 10.4 shall be treated as paid or distributed, as
applicable, to such Holder for all purposes under this Agreement. Any amount
paid on behalf of or with respect to a Holder, in excess of any such withheld
amount, shall constitute a loan by the Partnership to such Holder, which loan
shall be repaid by such Holder within thirty (30) days after the affected Holder
receives written notice from the General Partner that such payment must be made,
provided that the Holder shall not be required to repay such deemed loan if
either (i) the Partnership withholds such payment from a distribution that would
otherwise be made to the Holder or (ii) the General Partner determines, in its
sole and absolute discretion, that such payment may be satisfied out of the
funds of the Partnership that would, but for such payment, be distributed to the
Holder. Any amounts payable by a Holder hereunder shall bear interest at the
base rate on corporate loans at large United States money center commercial
banks, as published from time to time in the Wall Street Journal (but not higher
than the maximum lawful rate) from the date such amount is due (i.e., thirty
(30) days after the Holder receives written notice of such amount) until such
amount is paid in full. Each Holder hereby agrees to indemnify and hold harmless
the Partnership and the General Partner and each other Partner from and against
any liability, claim or expense with respect to any Tax Advance withheld or
required to be withheld on behalf of or with respect to such Partner. In the
event the Partnership is liquidated and a liability or claim is asserted
against, or expense borne by, the General Partner or any Holder for any Tax
Advance, the Partnership shall have the right to be reimbursed from the Holder
on whose behalf such withholding or tax payment was made or required to be made.

Section 10.5 Organizational Expenses.

The General Partner may cause the Partnership to elect to deduct expenses, if
any, incurred by it in organizing the Partnership ratably over a 180-month
period as provided in Section 709 of the Code.

Section 10.6 Treatment of Partnership as Disregarded Entity.

Notwithstanding anything to the contrary in this Agreement, if the Partnership
is treated as a Disregarded Entity with respect to the Special Limited Partner
during any period, then the other provisions of this Agreement shall be applied
(or not applied) in a manner consistent with such treatment with respect to such
period, as determined by the General Partner in its sole and absolute
discretion. In the event of any conflict between this Section 10.6 and any other
provision of this Agreement, this Section 10.6 shall control.

ARTICLE 11

PARTNER TRANSFERS AND WITHDRAWALS

Section 11.1 Transfer.

A. To the fullest extent permitted by law, no part of the interest of a Partner
shall be subject to the claims of any creditor, to any spouse for alimony or
support, or to legal process, and may not be voluntarily or involuntarily
alienated or encumbered except as may be specifically provided for in this
Agreement.

 

50



--------------------------------------------------------------------------------

B. No Partnership Interest shall be Transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11. To the
fullest extent permitted by law, any Transfer or purported Transfer of a
Partnership Interest not made in accordance with this Article 11 shall be null
and void ab initio.

C. No Transfer of any Partnership Interest may be made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the Consent of the General
Partner; provided, however, that, as a condition to such Consent, the lender may
be required to enter into an arrangement with the Partnership and the General
Partner to redeem or exchange for the Parent Shares Amount any Partnership Units
in which a security interest is held by such lender simultaneously with the time
at which such lender would be deemed to be a partner in the Partnership for
purposes of allocating liabilities to such lender under Section 752 of the Code
(provided that, for purpose of calculating the Parent Shares Amount in this
Section 11.1.C, “Tendered Units” shall mean all such Partnership Units in which
a security interest is held by such lender).

Section 11.2 Transfer of General Partner’s Partnership Interest.

A. Subject to the rights of any Holder of any Partnership Interest set forth in
a Partnership Unit Designation, the General Partner may not Transfer all or any
portion of its Partnership Interest (whether by sale, disposition, statutory
merger or consolidation, liquidation or otherwise) without the Consent of the
Limited Partners (but may do so with the Consent of the Limited Partners). It is
a condition to any Transfer of a Partnership Interest of a General Partner
otherwise permitted hereunder that: (i) coincident with such Transfer, the
transferee is admitted as a General Partner pursuant to Section 12.1 hereof;
(ii) the transferee assumes, by operation of law or express agreement, all of
the obligations of the transferor General Partner under this Agreement with
respect to such Transferred Partnership Interest; and (iii) the transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Interest so
acquired and the admission of such transferee as a General Partner.

B. Certain Transactions of the General Partner. Subject to the rights of any
Holder of any Partnership Interest set forth in a Partnership Unit Designation,
the General Partner may, without the consent of any Limited Partner or other
Person, Transfer all of its Partnership Interest in connection with (a) a
merger, consolidation or other combination of its assets with another entity,
(b) a sale of all or substantially all of the General Partner’s assets not in
the ordinary course of the Partnership’s business or (c) a reclassification,
recapitalization or change of any outstanding equity interests of the General
Partner (each, a “Termination Transaction”) if:

(i) in connection with such Termination Transaction, all of the Limited Partners
will receive, or will have the right to elect to receive, for each Partnership
Common Unit an amount of cash, securities or other property equal to the product
of the Parent Share Adjustment Factor and the greatest amount of cash,
securities or other property paid to a holder of one Parent Share in
consideration of one Parent Share pursuant to the terms of such Termination
Transaction; provided, that if, in connection with such Termination Transaction,
a purchase, tender or exchange offer shall have been made to and accepted by the
holders of the outstanding Parent Shares, each holder of Partnership Common
Units shall receive, or shall have the right to elect to receive, the greatest
amount of cash, securities or other property which such holder of Partnership
Common Units would have received had it exercised its right to Redemption
pursuant to Article 15 hereof and received Parent Shares in exchange for its
Partnership Common Units immediately prior to the expiration of such purchase,
tender or exchange offer and had thereupon accepted such purchase, tender or
exchange offer and then such Termination Transaction were consummated; or

 

51



--------------------------------------------------------------------------------

(ii) all of the following conditions are met: (w) substantially all of the
assets directly or indirectly owned by the surviving entity are owned directly
or indirectly by the Partnership or another limited partnership or limited
liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership (in each case, the “Surviving
Partnership”); (x) the Limited Partners that held Partnership Common Units
immediately prior to the consummation of such Termination Transaction own a
percentage interest of the Surviving Partnership based on the relative fair
market value of the net assets of the Partnership and the other net assets of
the Surviving Partnership immediately prior to the consummation of such
transaction; (y) the rights, preferences and privileges in the Surviving
Partnership of such Limited Partners are at least as favorable as those in
effect with respect to the Partnership Common Units immediately prior to the
consummation of such transaction and as those applicable to any other limited
partners or non-managing members of the Surviving Partnership; and (z) the
rights of such Limited Partners include at least one of the following: (a) the
right to redeem their interests in the Surviving Partnership for the
consideration available to such persons pursuant to Section 11.2.B(i) or (b) the
right to redeem their interests in the Surviving Partnership for cash on terms
substantially equivalent to those in effect with respect to their Partnership
Common Units immediately prior to the consummation of such transaction, or, if
the ultimate controlling person of the Surviving Partnership has publicly traded
common equity securities, such common equity securities, with an exchange ratio
based on the determination of relative fair market value of such securities and
the Parent Shares.

C. Notwithstanding the other provisions of this Article 11 (other than
Section 11.6.D hereof), the General Partner may Transfer all of its Partnership
Interests at any time to any Person that is, at the time of such Transfer an
Affiliate of the General Partner, including any “qualified REIT subsidiary”
(within the meaning of Code Section 856(i)(2)), without the Consent of any
Limited Partners. The provisions of Section 11.2.B, 11.3, 11.4.A and 11.5 hereof
shall not apply to any Transfer permitted by this Section 11.2.C.

D. Except in connection with Transfers permitted in this Article 11 and as
otherwise provided in Section 12.1 in connection with the Transfer of the
General Partner’s entire Partnership Interest, the General Partner may not
voluntarily withdraw as a general partner of the Partnership without the Consent
of the Limited Partners.

Section 11.3 Limited Partners’ Rights to Transfer.

A. General. Prior to the end of the applicable Restricted Period and except as
provided in Section 11.1.C hereof, no Limited Partner shall Transfer all or any
portion of its Partnership Interest to any transferee without the Consent of the
General Partner, which may be given or withheld in its sole and absolute
discretion; provided, however, that any Limited Partner may, at any time,
without the consent or approval of the General Partner, (i) Transfer all or part
of its Partnership Interest to any Family Member (including a Transfer by a
Family Member that is an inter vivos or testamentary trust (whether revocable or
irrevocable) to a Family Member that is a beneficiary of such trust), any
Charity, any Controlled Entity or any Affiliate, or (ii) pledge (a “Pledge”) all
or any portion of its Partnership Interest to a lending institution as
collateral or security for a bona fide loan or other extension of credit, and
Transfer such pledged Partnership Interest to such lending institution in
connection with the exercise of remedies under such loan or extension of credit
(any Transfer or Pledge permitted by this proviso is hereinafter referred to as
a “Permitted Transfer”). After such Restricted Period, each Limited Partner, and
each transferee of a Limited Partner Interest or Assignee pursuant to a
Permitted Transfer, shall have the right to Transfer all

 

52



--------------------------------------------------------------------------------

or any portion of its Partnership Interest to any Person, without the Consent of
the General Partner but subject to the provisions of Section 11.4 hereof and to
satisfaction of each of the following conditions:

(1) Special Limited Partner Right of First Refusal. The transferor Limited
Partner (or the Partner’s estate in the event of the Partner’s death) shall give
written notice of the proposed Transfer to the General Partner and the Special
Limited Partner, which notice shall state (i) the identity and address of the
proposed transferee and (ii) the amount and type of consideration proposed to be
received for the Transferred Partnership Interests. The Special Limited Partner
shall have ten (10) Business Days upon which to give the transferor Limited
Partner notice of its election to acquire the Partnership Interests on the terms
set forth in such notice. If it so elects, it shall purchase the Partnership
Interests on such terms within ten (10) Business Days after giving notice of
such election; provided, however, that in the event that the proposed terms
involve a purchase for cash, the Special Limited Partner may at its election
deliver in lieu of all or any portion of such cash a note from the Special
Limited Partner payable to the transferor Limited Partner at a date as soon as
reasonably practicable, but in no event later than one hundred eighty (180) days
after such purchase, and bearing interest at an annual rate equal to the total
dividends declared with respect to one (1) REIT Share for the four (4) preceding
fiscal quarters of the Special Limited Partner, divided by the Value of one REIT
Share as of the closing of such purchase; and provided, further, that such
closing may be deferred to the extent necessary to effect compliance with the
Hart-Scott-Rodino Act, if applicable, and any other applicable requirements of
law. If it does not so elect, the transferor Limited Partner may Transfer such
Partnership Interests to a third party, on terms no more favorable to the
transferee than the proposed terms, subject to the other conditions of this
Section 11.3.

(2) Qualified Transferee. Any Transfer of a Partnership Interest shall be made
only to a single Qualified Transferee; provided, however, that, for such
purposes, all Qualified Transferees that are Affiliates, or that comprise
investment accounts or funds managed by a single Qualified Transferee and its
Affiliates, shall be considered together to be a single Qualified Transferee;
and provided, further, that each Transfer meeting the minimum Transfer
restriction of Section 11.3.A(4) hereof may be to a separate Qualified
Transferee.

(3) Opinion of Counsel. The transferor Limited Partner shall deliver or cause to
be delivered to the General Partner an opinion of counsel reasonably
satisfactory to it to the effect that the proposed Transfer may be effected
without registration under the Securities Act and will not otherwise violate the
registration provisions of the Securities Act and the regulations promulgated
thereunder or violate any state securities laws or regulations applicable to the
Partnership or the Partnership Interests Transferred; provided, however, that
the General Partner may, in its sole and absolute discretion, waive this
condition upon the request of the transferor Limited Partner. If, in the opinion
of such counsel, such Transfer would require the filing of a registration
statement under the Securities Act or would otherwise violate any federal or
state securities laws or regulations applicable to the Partnership or the
Transferred Partnership Interests, the General Partner may prohibit any Transfer
otherwise permitted under this Section 11.3 by a Limited Partner of Partnership
Interests.

(4) Minimum Transfer Restriction. Any Transferring Partner must Transfer not
less than the lesser of (i) five hundred (500) Partnership Units or (ii) all of
the remaining Partnership Units owned by such Transferring Partner, without, in
each case, the Consent of the General Partner; provided, however, that, for
purposes of determining compliance with the foregoing restriction, all
Partnership Units owned by Affiliates of a Limited Partner shall be considered
to be owned by such Limited Partner.

(5) Exception for Permitted Transfers. The conditions of
Sections 11.3.A(1) through 11.3.A(4) hereof shall not apply in the case of a
Permitted Transfer.

 

53



--------------------------------------------------------------------------------

It is a condition to any Transfer permitted hereunder (whether or not such
Transfer is effected during or after the applicable Restricted Period) that the
transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the Consent of the General Partner. Notwithstanding the
foregoing, any transferee of any Transferred Partnership Interest shall be
subject to any restrictions on ownership and transfer of stock of the Special
Limited Partner and/or Parent contained in the Special Limited Partner Charter
or the Parent Charter, as the case may be, that may limit or restrict such
transferee’s ability to exercise its Redemption rights, including, without
limitation, the Parent Share Ownership Limit. Any transferee, whether or not
admitted as a Substituted Limited Partner, shall take subject to the obligations
of the transferor hereunder. Unless admitted as a Substituted Limited Partner,
no transferee, whether by a voluntary Transfer, by operation of law or
otherwise, shall have any rights hereunder, other than the rights of an Assignee
as provided in Section 11.5 hereof.

B. Incapacity. If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

C. Adverse Tax Consequences. Notwithstanding anything to the contrary in this
Agreement, the General Partner shall have the authority (but shall not be
required) to take any steps it determines are necessary or appropriate in its
sole and absolute discretion to prevent the Partnership from being taxable as a
corporation for federal income tax purposes. In furtherance of the foregoing,
except with the Consent of the General Partner, no Transfer by a Limited Partner
of its Partnership Interests (including any Redemption, any other acquisition of
Partnership Units by the Special Limited Partner or the General Partner or any
acquisition of Partnership Units by the Partnership) may be made to or by any
Person if such Transfer could (i) result in the Partnership being treated as an
association taxable as a corporation; (ii) result in a termination of the
Partnership under Code Section 708; (iii) be treated as effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Code Section 7704 and the Regulations
promulgated thereunder, (iv) result in the Partnership being unable to qualify
for one or more of the “safe harbors” set forth in Regulations Section 1.7704-1
(or such other guidance subsequently published by the IRS setting forth safe
harbors under which interests will not be treated as “readily tradable on a
secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code) (the “Safe Harbors”) or (v) in the General Partner’s
judgment in its sole and absolute discretion, adversely affect the ability of
the Special Limited Partner to continue to qualify as a REIT or subject the
Special Limited Partner to any additional taxes under Code Section 857 or Code
Section 4981.

Section 11.4 Admission of Substituted Limited Partners.

A. No Limited Partner shall have the right to substitute a transferee (including
any transferees pursuant to Transfers permitted by Section 11.3 hereof) as a
Limited Partner in its place. A transferee of a Limited Partner Interest may be
admitted as a Substituted Limited Partner only with the Consent of the General
Partner, which may be given or withheld in its sole and absolute discretion. The

 

54



--------------------------------------------------------------------------------

failure or refusal by the General Partner to permit a transferee of any such
interests to become a Substituted Limited Partner shall not give rise to any
cause of action against the Partnership or the General Partner. Subject to the
foregoing, an Assignee shall not be admitted as a Substituted Limited Partner
until and unless it furnishes to the General Partner (i) evidence of acceptance,
in form and substance satisfactory to the General Partner, of all the terms,
conditions and applicable obligations of this Agreement, (ii) a counterpart
signature page to this Agreement executed by such Assignee and (iii) such other
documents and instruments as may be required or advisable, in the sole and
absolute discretion of the General Partner, to effect such Assignee’s admission
as a Substituted Limited Partner.

B. Concurrently with, and as evidence of, the admission of a Substituted Limited
Partner, the General Partner shall update the books and records of the
Partnership to reflect the name, address and number and class and/or series of
Partnership Units of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and number of Partnership Units of the
predecessor of such Substituted Limited Partner.

C. A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

Section 11.5 Assignees.

If the General Partner does not Consent to the admission of any permitted
transferee under Section 11.3 hereof as a Substituted Limited Partner, as
described in Section 11.4 hereof, or in the event that any Partnership Interest
is deemed to have been Transferred notwithstanding the restrictions set forth in
this Article 11, such transferee shall be considered an Assignee for purposes of
this Agreement. An Assignee shall be entitled to all the rights of an assignee
of a limited partnership interest under the Act, including the right to receive
distributions from the Partnership and the share of Net Income, Net Losses and
other items of income, gain, loss, deduction and credit of the Partnership
attributable to the Partnership Interest assigned to such transferee and the
rights to Transfer the Partnership Interest provided in this Article 11, but
shall not be deemed to be a holder of a Partnership Interest for any other
purpose under this Agreement (other than as expressly provided in Section 15.1
hereof with respect to a Qualifying Party that becomes a Tendering Party), and
shall not be entitled to effect a Consent or vote with respect to such
Partnership Interest on any matter presented to the Partners for approval (such
right to Consent or vote, to the extent provided in this Agreement or under the
Act, fully remaining with the transferor Limited Partner). In the event that any
such transferee desires to make a further Transfer of any such Partnership
Interest, such transferee shall be subject to all the provisions of this
Article 11 to the same extent and in the same manner as any Limited Partner
desiring to make a Transfer of a Limited Partner Interest.

Section 11.6 General Provisions.

A. No Limited Partner may withdraw from the Partnership other than as a result
of: (i) a permitted Transfer of all of such Limited Partner’s Partnership Units
in accordance with this Article 11 with respect to which the transferee becomes
a Substituted Limited Partner; (ii) pursuant to a redemption (or acquisition by
the Special Limited Partner) of all of its Partnership Units pursuant to a
Redemption under Section 15.1 hereof and/or pursuant to any Partnership Unit
Designation or (iii) the acquisition by the General Partner or the Special
Limited Partner of all of such Limited Partner’s Partnership Interest, whether
or not pursuant to Section 15.1.B hereof.

 

55



--------------------------------------------------------------------------------

B. Any Limited Partner who shall Transfer all of its Partnership Units in a
Transfer (i) permitted pursuant to this Article 11 where such transferee was
admitted as a Substituted Limited Partner, (ii) pursuant to the exercise of its
rights to effect a redemption of all of its Partnership Units pursuant to a
Redemption under Section 15.1 hereof and/or pursuant to any Partnership Unit
Designation or (iii) to the Special Limited Partner, whether or not pursuant to
Section 15.1.B hereof, shall cease to be a Limited Partner.

C. If any Partnership Unit is Transferred in compliance with the provisions of
this Article 11, or is redeemed by the Partnership, or acquired by the Special
Limited Partner pursuant to Section 15.1 hereof, on any day other than the first
day of a Partnership Year, then Net Income, Net Losses, each item thereof and
all other items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Partnership Year shall be allocated to the transferor
Partner or the Tendering Party (as the case may be) and, in the case of a
Transfer other than a Redemption, to the transferee Partner, by taking into
account their varying interests during the Partnership Year in accordance with
Code Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner in its sole and absolute
discretion. Solely for purposes of making such allocations, unless the General
Partner decides in its sole and absolute discretion to use another method
permitted under the Code, each of such items for the calendar month in which a
Transfer occurs shall be allocated to the transferee Partner and none of such
items for the calendar month in which a Transfer or a Redemption occurs shall be
allocated to the transferor Partner, or the Tendering Party (as the case may be)
if such Transfer occurs on or before the fifteenth (15th) day of the month,
otherwise such items shall be allocated to the transferor. All distributions of
funds attributable to such Partnership Unit with respect to which the
Partnership Record Date is before the date of such Transfer, assignment or
Redemption shall be made to the transferor Partner or the Tendering Party (as
the case may be) and, in the case of a Transfer other than a Redemption, all
distributions of funds thereafter attributable to such Partnership Unit shall be
made to the transferee Partner.

D. In addition to any other restrictions on Transfer herein contained, in no
event may any Transfer of a Partnership Interest by any Partner (including any
Redemption, any acquisition of Partnership Units by the Special Limited Partner
or any other acquisition of Partnership Units by the Partnership) be made:
(i) to any person or entity who lacks the legal right, power or capacity to own
a Partnership Interest; (ii) in violation of applicable law; (iii) except with
the Consent of the General Partner, which may be given or withheld in its sole
and absolute discretion, of any component portion of a Partnership Interest,
such as the Capital Account, or rights to distributions, separate and apart from
all other components of a Partnership Interest; (iv) in the event that such
Transfer could cause any of Parent, the Special Limited Partner, any Parent
Affiliate or any Special Limited Partner Affiliate to cease to comply with the
REIT Requirements or to cease to qualify as a “qualified REIT subsidiary”
(within the meaning of Code Section 856(i)(2)); (v) except with the Consent of
the General Partner, which may be given or withheld in its sole and absolute
discretion, if such Transfer could, based on the advice of counsel to the
Partnership or the General Partner, cause a termination of the Partnership for
federal or state income tax purposes (except as a result of the Redemption (or
acquisition by the Special Limited Partner) of all Partnership Common Units held
by all Limited Partners (other than the Special Limited Partner)); (vi) if such
Transfer could, based on the advice of legal counsel to the Partnership or the
General Partner, cause the Partnership to cease to be classified as a
partnership for federal income tax purposes (except as a result of the
Redemption (or acquisition by the Special Limited Partner) of all Partnership
Common Units held by all Limited Partners (other than the Special Limited
Partner)); (vii) if such Transfer would cause the Partnership to become, with
respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in ERISA Section 3(14)) or a “disqualified
person” (as defined in Code Section 4975(c)); (viii) if such Transfer could,
based on the advice of legal counsel to the Partnership or the General Partner,
cause any portion of the assets of the Partnership to constitute assets of any
employee benefit plan pursuant to Department of Labor Regulations
Section 2510.3-101; (ix) if such Transfer requires the registration of such
Partnership Interest pursuant to any applicable federal or state securities laws
(including, without limitation, the Securities Act or the Securities

 

56



--------------------------------------------------------------------------------

Exchange Act of 1934, as amended) or other non-U.S. securities laws (including
Canadian provincial or territorial securities laws) or would constitute a
non-exempt distribution pursuant to applicable provincial or state securities
laws; (x) except with the Consent of the General Partner, if such Transfer could
(1) be treated as effectuated through an “established securities market” or a
“secondary market” (or the substantial equivalent thereof) within the meaning of
Section 7704 of the Code and the Regulations promulgated thereunder, (2) cause
the Partnership to become a “publicly traded partnership,” as such term is
defined in Sections 469(k)(2) or 7704(b) of the Code, (3) could be in violation
of Section 3.4.C(iii), or (4) could cause the Partnership to fail one or more of
the Safe Harbors; (xi) if such Transfer causes the Partnership (as opposed to
the Special Limited Partner) to become a reporting company under the Exchange
Act; (xii) if such Transfer subjects the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended. The General Partner shall, in its sole and absolute discretion,
be permitted to take all action necessary to prevent the Partnership from being
classified as a “publicly traded partnership” under Code Section 7704.

E. Transfers pursuant to this Article 11 may only be made on the first day of a
fiscal quarter of the Partnership, unless the General Partner, in its sole and
absolute discretion, otherwise Consents.

ARTICLE 12

ADMISSION OF PARTNERS

Section 12.1 Admission of Successor General Partner.

A successor to all of the General Partner’s General Partner Interest pursuant to
a Transfer permitted by Section 11.2 hereof who is proposed to be admitted as a
successor General Partner shall be admitted to the Partnership as the General
Partner, effective immediately upon such Transfer. Upon any such Transfer and
the admission of any such transferee as a successor General Partner in
accordance with this Section 12.1, the transferor General Partner shall be
relieved of its obligations under this Agreement and shall cease to be a general
partner of the Partnership without any separate Consent of the Limited Partners
or the consent or approval of any other Partners. Any such successor General
Partner shall carry on the business and affairs of the Partnership without
dissolution. In each case, the admission shall be subject to the successor
General Partner executing and delivering to the Partnership an acceptance of all
of the terms and conditions of this Agreement and such other documents or
instruments as may be required to effect the admission of such Person as a
General Partner. Upon any such Transfer, the transferee shall become the
successor General Partner for all purposes herein, and shall be vested with the
powers and rights of the transferor General Partner, and shall be liable for all
obligations and responsible for all duties of the General Partner. Concurrently
with, and as evidence of, the admission of a successor General Partner, the
General Partner shall update the books and records of the Partnership to reflect
the name, address and number and classes and/or series of Partnership Units of
such successor General Partner.

Section 12.2 Admission of Additional Limited Partners.

A. A Person (other than an existing Partner) who makes a Capital Contribution to
the Partnership in exchange for Partnership Interests and in accordance with
this Agreement shall be admitted to the Partnership as an Additional Limited
Partner only upon furnishing to the General Partner (i) evidence of acceptance,
in form and substance satisfactory to the General Partner, of all of the terms
and conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.4 hereof, (ii) a counterpart signature page to
this Agreement executed by such Person and (iii) such other documents or
instruments as may be required in the sole and absolute discretion of the
General Partner in order to effect such Person’s admission as an Additional
Limited Partner. Concurrently with, and as evidence of, the admission of an
Additional Limited Partner, the General Partner shall update the books and
records of the Partnership to reflect the name, address and number and classes
and/or series of Partnership Interests of such Additional Limited Partner.

 

57



--------------------------------------------------------------------------------

B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the Consent of the
General Partner, which may be given or withheld in its sole and absolute
discretion. The admission of any Person as an Additional Limited Partner shall
become effective on the date upon which the name of such Person is recorded on
the books and records of the Partnership, following the Consent of the General
Partner to such admission and the satisfaction of all the conditions set forth
in Section 12.2.A.

C. If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items of income, gain, loss, deduction and
credit allocable among Holders for such Partnership Year shall be allocated
among such Additional Limited Partner and all other Holders by taking into
account their varying interests during the Partnership Year in accordance with
Code Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner, in its sole and absolute
discretion. Solely for purposes of making such allocations, each of such items
for the calendar month in which an admission of any Additional Limited Partner
occurs shall be allocated among all the Holders including such Additional
Limited Partner, in accordance with the principles described in Section 11.6.C
hereof. All distributions of funds with respect to which the Partnership Record
Date is before the date of such admission shall be made solely to Partners and
Assignees other than the Additional Limited Partner, and all distributions of
funds thereafter shall be made to all the Partners and Assignees including such
Additional Limited Partner.

D. Any Additional Limited Partner admitted to the Partnership that is an
Affiliate of the Special Limited Partner shall be deemed to be a “Special
Limited Partner Affiliate” hereunder and shall be reflected as such on the books
and records of the Partnership.

E. Any Additional Limited Partner admitted to the Partnership that is an
Affiliate of Parent shall be deemed to be a “Parent Affiliate” hereunder and
shall be reflected as such on the books and records of the Partnership.

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership.

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to update the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (and to update the books and records of the Partnership) and,
if required by law, shall prepare and file an amendment to the Certificate and
may for this purpose exercise the power of attorney granted pursuant to
Section 2.4 hereof.

Section 12.4 Limit on Number of Partners.

Unless otherwise permitted by the General Partner in its sole and absolute
discretion, no Person shall be admitted to the Partnership as an Additional
Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners that would cause the Partnership to
become a reporting company under the Exchange Act.

Section 12.5 Admission.

A Person shall be admitted to the Partnership as a limited partner of the
Partnership or a general partner of the Partnership only upon strict compliance,
and not upon substantial compliance, with the requirements set forth in this
Agreement for admission to the Partnership as a Limited Partner or a General
Partner.

 

58



--------------------------------------------------------------------------------

ARTICLE 13

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1 Dissolution.

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner is hereby
authorized to and shall, continue the business and affairs of the Partnership
without dissolution. However, the Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (each a
“Liquidating Event”):

A. an event of withdrawal, as defined in Section 17-402 of the Act (including,
without limitation, bankruptcy), or the withdrawal in violation of this
Agreement, of the last remaining General Partner unless, within ninety (90) days
after the withdrawal, a Majority in Interest of the Partners remaining agree in
writing, in their sole and absolute discretion, to continue the business of the
Partnership and to the appointment, effective as of the date of such withdrawal,
of a successor General Partner;

B. an election to dissolve the Partnership made by the General Partner in its
sole and absolute discretion, with or without the Consent of the Limited
Partners;

C. entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act; and

D. at any time that there are no limited partners of the Partnership unless the
business of the Partnership is continued in accordance with the Act.

Section 13.2 Winding Up.

A. Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and the
Holders. After the occurrence of a Liquidating Event, no Holder shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs. The General Partner (or,
in the event that there is no remaining General Partner or the General Partner
has dissolved, become bankrupt within the meaning of the Act or ceased to
operate, any Person elected by a Majority in Interest of the Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
termination of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the Special Limited Partner) shall be applied and
distributed in the following order:

(1) First, to the satisfaction of all of the Partnership’s debts and liabilities
to creditors other than the Holders (whether by payment or the making of
reasonable provision for payment thereof);

 

59



--------------------------------------------------------------------------------

(2) Second, to the satisfaction of all of the Partnership’s debts and
liabilities to the General Partner and the Special Limited Partner (whether by
payment or the making of reasonable provision for payment thereof), including,
but not limited to, amounts due as reimbursements under Section 7.4 hereof;

(3) Third, to the satisfaction of all of the Partnership’s debts and liabilities
to the other Holders (whether by payment or the making of reasonable provision
for payment thereof); and

(4) Fourth, to the Partners in accordance with their positive Capital Account
balances, determined after taking into account all Capital Account adjustments
for all prior periods and the Partnership taxable year during which the
liquidation occurs (other than those made as a result of the liquidating
distribution set forth in this Section 13.2.A(4)); provided, that if
distributions pursuant to this clause (4) would result in the Partners receiving
cumulative distributions from the Partnership that differ from the distributions
that would be required under Article 5, then the proceeds from liquidation shall
be made in the manner prescribed in Article 5.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13 other than reimbursement of its
expenses as set forth in Section 7.4.

B. Notwithstanding the provisions of Section 13.2.A hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to the termination of the Partnership,
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Holders, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Holders as creditors) and/or
distribute to the Holders, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the subjective good
faith judgment of the Liquidator, such distributions in kind are in the best
interest of the Holders, and shall be subject to such conditions relating to the
disposition and management of such properties as the Liquidator deems reasonable
and equitable and to any agreements governing the operation of such properties
at such time. The Liquidator shall determine the fair market value of any
property distributed in kind using such reasonable method of valuation as it may
adopt.

C. If any Holder has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions and allocations for all taxable
years, including the year during which such liquidation occurs), except as
otherwise agreed to by such Holder, such Holder shall have no obligation to make
any contribution to the capital of the Partnership with respect to such deficit,
and such deficit shall not be considered a debt owed to the Partnership or to
any other Person for any purpose whatsoever.

D. In the sole and absolute discretion of the Liquidator, a pro rata portion of
the distributions that would otherwise be applied and distributed in the order
of priority set forth in Section 13.2A may be:

(1) distributed to a trust established for the Partnership for the purpose of
liquidating Partnership assets, collecting amounts owed to the Partnership, and
paying any contingent, conditional or unmatured liabilities or obligations of
the Partnership or of the General Partner arising out of or in connection with
the Partnership and/or Partnership activities. The assets of any such trust
shall be applied and distributed, from time to time, in the sole and absolute
discretion of the Liquidator, in the same proportions and amounts as would
otherwise have been applied and distributed as set forth in Section 13.2A; or

 

60



--------------------------------------------------------------------------------

(2) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent, conditional or unmatured) and to reflect the unrealized
portion of any installment obligations owed to the Partnership, provided that
such withheld or escrowed amounts shall be applied and distributed in the manner
and order of priority set forth in Section 13.2.A hereof as soon as practicable.

Section 13.3 Deemed Contribution and Distribution.

Notwithstanding any other provision of this Article 13, in the event that the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), but no Liquidating Event has occurred, the
Partnership’s Property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged and the Partnership’s affairs shall not be wound
up. Instead, for federal income tax purposes the Partnership shall be deemed to
have contributed all of its assets and liabilities to a new partnership in
exchange for an interest in the new partnership; and immediately thereafter,
distributed Partnership Units to the Partners in the new partnership in
accordance with their respective Capital Accounts in liquidation of the
Partnership, and the new partnership is deemed to continue the business of the
Partnership. Nothing in this Section 13.3 shall be deemed to have constituted a
Transfer to an Assignee as a Substituted Limited Partner without compliance with
the provisions of Section 11.4 or Section 13.3 hereof.

Section 13.4 Rights of Holders.

Except as otherwise provided in this Agreement and subject to the rights of any
Holder of any Partnership Interest set forth in a Partnership Unit Designation,
(a) each Holder shall look solely to the assets of the Partnership for the
return of its Capital Contribution, (b) no Holder shall have the right or power
to demand or receive property other than cash from the Partnership and (c) no
Holder shall have priority over any other Holder as to the return of its Capital
Contributions, distributions or allocations.

Section 13.5 Notice of Dissolution.

In the event that a Liquidating Event occurs, the General Partner shall, within
thirty (30) days thereafter, provide written notice thereof to each Holder and,
in the General Partner’s sole and absolute discretion or as required by the Act,
to all other parties with whom the Partnership regularly conducts business (as
determined in the sole and absolute discretion of the General Partner), and the
General Partner may publish notice thereof in a newspaper of general circulation
in each place in which the Partnership regularly conducts business (as
determined in the sole and absolute discretion of the General Partner).

Section 13.6 Cancellation of Certificate of Limited Partnership.

Upon the completion of the winding up of the Partnership, the Certificate shall
be canceled in the manner required by the Act.

Section 13.7 Reasonable Time for Winding-Up.

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof, in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
between and among the Partners during the period of winding up; provided,
however, reasonable efforts shall be made to complete such winding-up within
twenty-four (24) months after the adoption of a plan of liquidation of the
General Partner, as provided in Section 562(b)(1)(B) of the Code, if necessary,
in the sole and absolute discretion of the General Partner.

 

61



--------------------------------------------------------------------------------

ARTICLE 14

PROCEDURES FOR ACTIONS AND CONSENTS

OF PARTNERS; AMENDMENTS; MEETINGS

Section 14.1 Procedures for Actions and Consents of Partners.

The actions requiring Consent of any Partner or Partners pursuant to this
Agreement, including Section 7.3 hereof, or otherwise pursuant to applicable
law, are subject to the procedures set forth in this Article 14.

Section 14.2 Amendments.

Amendments to this Agreement may be proposed by the General Partner or by
Limited Partners holding twenty-five percent (25%) or more of the Partnership
Interests held by Limited Partners and shall be approved by the Consent of the
General Partner and, except as set forth in Section 7.3.C and subject to
Section 7.3.D and the rights of any Holder of any Partnership Interest set forth
in a Partnership Unit Designation, shall be approved by the Consent of the
Limited Partners. Following such proposal, the General Partner shall submit to
the Partners entitled to vote thereon any proposed amendment that, pursuant to
the terms of this Agreement, requires the consent, approval or vote of such
Partners. The General Partner shall seek the consent, approval or vote of the
Partners entitled to vote thereon on any such proposed amendment in accordance
with Section 14.3 hereof. Notwithstanding any provision of this Agreement
otherwise to the contrary, the General Partner may, without the consent or
approval of any other Partner or any other Person, amend this Agreement and the
Certificate to effect the creation or establishment of a series of the
Partnership pursuant to Section 17-218 of the Act and/or to terminate such
series, including pursuant to the First Amendment to the Agreement, to be dated
on or about the date hereof (the “First Amendment”) and to reflect the
termination of such series and the First Amendment in connection therewith.

Section 14.3 Actions and Consents of the Partners.

A. Meetings of the Partners may be called only by the General Partner to
transact any business that the General Partner determines. The call shall state
the nature of the business to be transacted. Notice of any such meeting shall be
given to all Partners entitled to act at the meeting not less than seven
(7) days nor more than sixty (60) days prior to the date of such meeting.
Partners may vote in person or by proxy at such meeting. Unless approval by a
different number or proportion of the Partners is required by this Agreement,
the Consent of the General Partner and the Consent of the Limited Partners shall
be required to approve such proposal at a meeting of the Partners. Whenever the
Consent of Partners is permitted or required under this Agreement, such Consent
may be given at a meeting of Partners or in accordance with the procedure
prescribed in Section 14.3.B hereof.

B. Any action requiring the Consent of any Partner or group of Partners pursuant
to this Agreement or that is required or permitted to be taken at a meeting of
the Partners may be taken without a meeting if a Consent in writing or by
electronic transmission (as defined in Section 17-405(d) of the Act) setting
forth the action so taken or consented to is given by Partners whose Consent
would be sufficient to approve such action at a meeting of the Partners. Such
Consent may be in one instrument or in several instruments, and shall have the
same force and effect as the affirmative vote of such Partners at a meeting of
the Partners. Such Consent shall be filed with the General Partner. An action so
taken shall be deemed to have been taken at a meeting held on the effective date
so certified. For purposes of obtaining a Consent in writing or by electronic
transmission, the General Partner may require a response within a reasonable
specified time, but not less than fifteen (15) days, and failure to respond in
such time period shall constitute a Consent that is consistent with the General
Partner’s recommendation with respect to the proposal; provided, however, that
an action shall become effective at such time as requisite Consents are received
even if prior to such specified time.

 

62



--------------------------------------------------------------------------------

C. Each Partner entitled to act at a meeting of the Partners may authorize any
Person or Persons to act for it by proxy on all matters in which a Partner is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Each proxy must be signed by the Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy (or
there is receipt of a proxy authorizing a later date). Every proxy shall be
revocable at the pleasure of the Partner executing it, such revocation to be
effective upon the Partnership’s receipt of written notice of such revocation
from the Partner executing such proxy, unless such proxy states that it is
irrevocable and is coupled with an interest.

D. The General Partner may set, in advance, a record date for the purpose of
determining the Partners (i) entitled to Consent to any action, (ii) entitled to
receive notice of any meeting of the Partners or (iii) in order to make a
determination of Partners for any other proper purpose. Such date, in any case,
shall not be prior to the close of business on the day the record date is fixed
and shall be not more than ninety (90) days and, in the case of a meeting of the
Partners, not less than five (5) days, before the date on which the meeting is
to be held. If no record date is fixed, the record date for the determination of
Partners entitled to notice of a meeting of the Partners shall be at the close
of business on the day on which the notice of the meeting is sent, and the
record date for any other determination of Partners shall be the effective date
of such Partner action, distribution or other event. When a determination of the
Partners entitled to Consent at any meeting of the Partners has been made as
provided in this section, such determination shall apply to any adjournment
thereof.

E. Each meeting of Partners shall be conducted by the General Partner or such
other Person as the General Partner may appoint pursuant to such rules for the
conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Partners may be conducted in the same manner as meetings of the Special Limited
Partner’s stockholders and may be held at the same time as, and as part of, the
meetings of the Special Limited Partner’s stockholders.

ARTICLE 15

GENERAL PROVISIONS

Section 15.1 Redemption Rights of Qualifying Parties.

A. Subject to any applicable Restricted Period, a Qualifying Party shall have
the right (subject to the terms and conditions set forth herein) to require the
Partnership to redeem all or a portion of the Partnership Common Units held by
such Tendering Party (Partnership Common Units that have in fact been tendered
for redemption being hereafter referred to as “Tendered Units”) in exchange (a
“Redemption”) for the Cash Amount payable on the Specified Redemption Date. The
Partnership may, in the General Partner’s sole and absolute discretion, redeem
Tendered Units at the request of the Holder thereof prior to the end of the
applicable Restricted Period (subject to the terms and conditions set forth
herein) (a “Special Redemption”); provided, however, that the General Partner
first receives a legal opinion to the same effect as the legal opinion described
in Section 15.1.G(4) of this Agreement. Any Redemption shall be exercised
pursuant to a Notice of Redemption delivered to the General Partner and the
Special Limited Partner by the Qualifying Party when exercising the Redemption
right (the “Tendering Party”). The Partnership’s obligation to effect a
Redemption, however, shall not arise or be binding against the Partnership until
the earlier of (i) the date the General Partner, on behalf of the Partnership,
notifies the Tendering Party that the Partnership has declined to elect to
require the Special Limited Partner to acquire some or all of the Tendered Units
under Section 15.1.B hereof following

 

63



--------------------------------------------------------------------------------

receipt of a Notice of Redemption and (ii) the Business Day following the
Cut-Off Date. In the event of a Redemption, the Cash Amount shall be delivered
as a certified or bank check payable to the Tendering Party or, in the General
Partner’s sole and absolute discretion, in immediately available funds, in each
case, on or before the tenth (10th) Business Day following the date on which the
General Partner receives a Notice of Redemption from the Tendering Party.

B. Notwithstanding the provisions of Section 15.1.A hereof, on or before the
close of business on the Cut-Off Date, the Partnership may, in the General
Partner’s sole and absolute discretion, elect to require the Special Limited
Partner to acquire some or all (such percentage being referred to as the
“Applicable Percentage”) of the Tendered Units from the Tendering Party in
exchange for Parent Shares. If the Partnership elects to require the Special
Limited Partner to acquire some or all of the Tendered Units pursuant to this
Section 15.1.B, the Partnership shall give written notice thereof to the
Tendering Party on or before the close of business on the Cut-Off Date. If the
Partnership elects to require the Special Limited Partner to acquire any of the
Tendered Units for Parent Shares, the Special Limited Partner shall deliver such
Parent Shares to the Tendering Party pursuant to the terms of this
Section 15.1.B, in which case (1) the Special Limited Partner shall assume
directly the obligation with respect thereto and shall satisfy the Tendering
Party’s exercise of its Redemption right with respect to such Tendered Units and
(2) such transaction shall be treated, for federal income tax purposes, as a
transfer by the Tendering Party of such Tendered Units to the Special Limited
Partner in exchange for the Parent Shares Amount. If the Partnership so elects,
on the Specified Redemption Date, the Tendering Party shall sell such number of
the Tendered Units to the Special Limited Partner in exchange for a number of
Parent Shares equal to the product of the Parent Shares Amount and the
Applicable Percentage. The Tendering Party shall submit (i) such information,
certification or affidavit as the Special Limited Partner may reasonably require
in connection with the application of the Parent Share Ownership Limit to any
such acquisition and (ii) such written representations, investment letters,
legal opinions or other instruments necessary, in the Special Limited Partner’s
view, to effect compliance with the Securities Act. In the event of an election
by the Partnership to require the Special Limited Partner to purchase the
Tendered Units pursuant to this Section 15.1.B, the Tendering Party shall no
longer have the right to cause the Partnership to effect a Redemption of such
Tendered Units and, upon notice to the Tendering Party by the Partnership given
on or before the close of business on the Cut-Off Date that the Partnership has
elected to require the Special Limited Partner to acquire some or all of the
Tendered Units pursuant to this Section 15.1.B, the obligation of the
Partnership to effect a Redemption of the Tendered Units as to which the General
Partner’s notice relates shall not accrue or arise. A number of Parent Shares
equal to the product of the Applicable Percentage and the Parent Shares Amount,
if applicable, shall be delivered by the Special Limited Partner as duly
authorized, validly issued, fully paid and non-assessable Parent Shares and, if
applicable, Rights, free of any pledge, lien, encumbrance or restriction, other
than the Parent Share Ownership Limit, the Securities Act and relevant state
securities or “blue sky” laws. Neither any Tendering Party whose Tendered Units
are acquired by the Special Limited Partner pursuant to this Section 15.1.B, any
Partner, any Assignee nor any other interested Person shall have any right to
require or cause Parent or the Special Limited Partner to register, qualify or
list any Parent Shares owned or held by such Person, whether or not such Parent
Shares are issued pursuant to this Section 15.1.B, with the SEC, with any state
securities commissioner, department or agency, under the Securities Act or the
Exchange Act or with any stock exchange; provided, however, that this limitation
shall not be in derogation of any registration or similar rights granted
pursuant to any other written agreement between Parent or the Special Limited
Partner and any such Person. Notwithstanding any delay in such delivery, the
Tendering Party shall be deemed the owner of such Parent Shares and Rights for
all purposes, including, without limitation, rights to vote or consent, receive
dividends, and exercise rights, as of the Specified Redemption Date. Parent
Shares delivered upon an acquisition of the Tendered Units by the Special
Limited Partner pursuant to this Section 15.1.B may contain such legends
regarding restrictions under the Securities Act and applicable state securities
laws as the Special Limited Partner in good faith determines to be necessary or
advisable in order to ensure compliance with such laws.

 

64



--------------------------------------------------------------------------------

C. Notwithstanding the provisions of Section 15.1.A and 15.1.B hereof, the
Tendering Parties shall have no rights under this Agreement that would otherwise
be prohibited by the Special Limited Partner Charter or the Parent Charter and
shall have no rights to require the Partnership to redeem Tendered Units or
require the Special Limited Partner to acquire Tendered Units if such a
redemption or the acquisition of such Tendered Units by the Special Limited
Partner pursuant to Section 15.1.B hereof would cause any Person to violate the
REIT Share Ownership Limit or the Parent Share Ownership Limit. To the extent
that any attempted Redemption or acquisition of the Tendered Units by the
Special Limited Partner pursuant to Section 15.1.B hereof would be in violation
of this Section 15.1.C, to the fullest extent permitted by law, it shall be null
and void ab initio, and the Tendering Party shall not acquire any rights or
economic interests in Parent Shares otherwise deliverable by the Special Limited
Partner under Section 15.1.B hereof or cash otherwise payable under
Section 15.1.A hereof.

D. If the Partnership does not elect to require the Special Limited Partner to
acquire the Tendered Units pursuant to Section 15.1.B hereof:

(1) The Partnership may, in the sole and absolute discretion of the General
Partner, elect to raise funds for the payment of the Cash Amount either (a) by
requiring that the Special Limited Partner contribute to the Partnership funds
from the proceeds of a sale by the Special Limited Partner of REIT Shares
sufficient to purchase the Tendered Units or (b) from any other sources
(including, but not limited to, the sale of any Property and the incurrence of
additional Debt) available to the Partnership. The Special Limited Partner shall
make a Capital Contribution of any such amounts to the Partnership in exchange
for additional Partnership Units, and the Partnership is hereby authorized from
time to time to issue such additional Partnership Units in consideration
therefor without any further act, approval or vote of any Partner or other
Persons. Any such contribution shall entitle the Special Limited Partner to an
equitable Percentage Interest adjustment.

(2) If the Cash Amount is not paid on or before the Specified Redemption Date,
interest shall accrue with respect to the Cash Amount from the day after the
Specified Redemption Date to and including the date on which the Cash Amount is
paid at a rate equal to the base rate on corporate loans at large United States
money center commercial banks, as published from time to time in the Wall Street
Journal (but not higher than the maximum lawful rate).

E. Notwithstanding the provisions of Section 15.1.B hereof, the Special Limited
Partner shall not acquire any Tendered Units in exchange for Parent Shares if
such exchange would be prohibited under the Special Limited Partner Charter or
the Parent Charter or result in any violation of the REIT Share Ownership Limit
or the Parent Share Ownership Limit.

F. Notwithstanding anything herein to the contrary (but subject to
Section 15.1.C hereof), with respect to any Redemption (or any tender of
Partnership Common Units for Redemption if the Tendered Units are acquired by
the Special Limited Partner pursuant to Section 15.1.B hereof) pursuant to this
Section 15.1:

(1) All Partnership Common Units acquired by the Special Limited Partner
pursuant to Section 15.1.B hereof shall automatically, and without further
action required, be converted into and deemed to be a Special Limited Partner’s
Partnership Interest comprised of the same number of Partnership Common Units.

 

65



--------------------------------------------------------------------------------

(2) Subject to the Parent Share Ownership Limit, no Tendering Party may effect a
Redemption for less than one thousand (1,000) Partnership Common Units or, if
such Tendering Party holds (as a Limited Partner or, economically, as an
Assignee) less than one thousand (1,000) Partnership Common Units, all of the
Partnership Common Units held by such Tendering Party, without, in each case,
the Consent of the General Partner, which may be given or withheld in its sole
and absolute discretion.

(3) If (i) a Tendering Party surrenders its Tendered Units during the period
after the Partnership Record Date with respect to a distribution and before the
record date established by Parent for a distribution to its stockholders of some
or all of its portion of such Partnership distribution, and (ii) the Partnership
elects to require the Special Limited Partner to acquire any of such Tendered
Units in exchange for Parent Shares pursuant to Section 15.1.B, such Tendering
Party shall pay to the Special Limited Partner on the Specified Redemption Date
an amount in cash equal to the portion of the Partnership distribution in
respect of the Tendered Units exchanged for Parent Shares, insofar as such
distribution relates to the same period for which such Tendering Party would
receive a distribution in respect of such Parent Shares.

(4) The consummation of such Redemption (or an acquisition of Tendered Units by
the Special Limited Partner pursuant to Section 15.1.B hereof, as the case may
be) shall be subject to the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Act.

(5) The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provisions of Section 11.5 hereof) all Partnership Common Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Partnership Common Units for all purposes of
this Agreement, until such Partnership Common Units are either paid for by the
Partnership pursuant to Section 15.1.A hereof or transferred to the Special
Limited Partner and paid for, by the delivery of the Parent Shares, pursuant to
Section 15.1.B hereof on the Specified Redemption Date. Until a Specified
Redemption Date and an acquisition of the Tendered Units by the Special Limited
Partner pursuant to Section 15.1.B hereof, the Tendering Party shall have no
rights as a stockholder of Parent with respect to the Parent Shares deliverable
in connection with such acquisition.

G. In connection with an exercise of Redemption rights pursuant to this
Section 15.1, except as otherwise Consented to by the General Partner, in its
sole and absolute discretion, the Tendering Party shall submit the following to
the General Partner, in addition to the Notice of Redemption:

(1) A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of Parent Shares by (i) such Tendering
Party and (ii) to the best of their knowledge any Related Party and
(b) representing that, after giving effect to the Redemption or an acquisition
of the Tendered Units by the Special Limited Partner pursuant to Section 15.1.B
hereof, neither the Tendering Party nor to the best of their knowledge any
Related Party will own Parent Shares in violation of the Parent Share Ownership
Limit;

(2) A written representation that neither the Tendering Party nor to the best of
their knowledge any Related Party has any intention to acquire any additional
Parent Shares prior to the closing of the Redemption or an acquisition of the
Tendered Units by the Special Limited Partner pursuant to Section 15.1.B hereof
on the Specified Redemption Date;

(3) An undertaking to certify, at and as a condition to the closing of (i) the
Redemption or (ii) the acquisition of the Tendered Units by the Special Limited
Partner pursuant to Section 15.1.B hereof on the Specified Redemption Date, that
either (a) the actual and

 

66



--------------------------------------------------------------------------------

constructive ownership of Parent Shares by the Tendering Party and to the best
of their knowledge any Related Party remain unchanged from that disclosed in the
affidavit required by Section 15.1.G(1) or (b) after giving effect to the
Redemption or an acquisition of the Tendered Units by the Special Limited
Partner pursuant to Section 15.1.B hereof, neither the Tendering Party nor to
the best of their knowledge any Related Party shall own Parent Shares in
violation of the Parent Share Ownership Limit; and

(4) In connection with any Special Redemption, the Special Limited Partner shall
have the right to receive an opinion of counsel reasonably satisfactory to it to
the effect that the proposed Special Redemption will not cause Parent, the
Partnership, the General Partner or the Special Limited Partner to violate any
federal or state securities laws or regulations applicable to the Special
Redemption, the issuance and sale of the Tendered Units to the Tendering Party
or the issuance and sale of Parent Shares to the Tendering Party pursuant to the
Section 15.1.B of this Agreement.

Section 15.2 Addresses and Notice.

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written or electronic communication (including
by telecopy, facsimile, electronic mail or commercial courier service) to the
Partner, or Assignee at the address set forth in the books and records of the
partnership or such other address of which the Partner shall notify the General
Partner in accordance with this Section 15.2.

Section 15.3 Titles and Captions.

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” or “Sections” are
to Articles and Sections of this Agreement.

Section 15.4 Pronouns and Plurals.

Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

Section 15.5 Further Action.

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

Section 15.6 Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

Section 15.7 Waiver.

A. To the fullest extent permitted by law, no failure by any party to insist
upon the strict performance of any covenant, duty, agreement or condition of
this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

 

67



--------------------------------------------------------------------------------

B. The restrictions, conditions and other limitations on the rights and benefits
of the Limited Partners contained in this Agreement, and the duties, covenants
and other requirements of performance or notice by the Limited Partners, are for
the benefit of the Partnership and, except for an obligation to pay money to the
Partnership, may be waived or relinquished by the General Partner, in its sole
and absolute discretion, on behalf of the Partnership in one or more instances
from time to time and at any time; provided, however, that any such waiver or
relinquishment may not be made if it would have the effect of (i) creating
liability for any other Limited Partner, (ii) causing the Partnership to cease
to qualify as a limited partnership, (iii) reducing the amount of cash otherwise
distributable to the Limited Partners (other than any such reduction that
affects all of the Limited Partners holding the same class or series of
Partnership Units on a uniform or pro rata basis, if approved by a Majority in
Interest of the Limited Partners holding such class or series of Partnership
Units), (iv) resulting in the classification of the Partnership as an
association or publicly traded partnership taxable as a corporation for federal
income tax purposes or (v) violating the Securities Act, the Exchange Act or any
state “blue sky” or other securities laws; and provided, further, that any
waiver relating to compliance with (x) the REIT Share Ownership Limit or other
restrictions in the Special Limited Partner Charter shall be made and shall be
effective only as provided in the Special Limited Partner Charter or (y) the
Parent Share Ownership Limit or other restrictions in the Parent Charter shall
be made and shall be effective only as provided in the Parent Charter.

Section 15.8 Counterparts.

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

Section 15.9 Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial.

A. This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act, the provisions of this
Agreement shall control and take precedence.

B. Each Partner hereby (i) submits to the exclusive jurisdiction of any state or
federal court sitting in the State of Delaware (collectively, the “Delaware
Courts”), with respect to any dispute arising out of this Agreement or any
transaction contemplated hereby to the extent such courts would have subject
matter jurisdiction with respect to such dispute, (ii) to the fullest extent
permitted by law, irrevocably waives, and agrees not to assert by way of motion,
defense, or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of any of the Delaware Courts, that its property
is exempt or immune from attachment or execution, that the action is brought in
an inconvenient forum, or that the venue of the action is improper, (iii) to the
fullest extent permitted by law, agrees that notice or the service of process in
any action, suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby shall be properly served or delivered if
delivered to such Partner at such Partner’s last known address as set forth in
the Partnership’s books and records, and (iv) to the fullest extent permitted by
law, irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or related to this Agreement or the transactions
contemplated hereby.

 

68



--------------------------------------------------------------------------------

Section 15.10 Entire Agreement.

This Agreement contains all of the understandings and agreements between and
among the Partners with respect to the subject matter of this Agreement and the
rights, interests and obligations of the Partners with respect to the
Partnership. Notwithstanding anything to the contrary in this Agreement, the
Partners hereby acknowledge and agree that the General Partner, on its own
behalf and/or on behalf of the Partnership, without the approval of any Limited
Partner, may enter into side letters or similar written agreements with Limited
Partners that are not Affiliates of the General Partner, executed
contemporaneously with the admission of such Limited Partner to the Partnership,
which have the effect of establishing rights under, or altering or
supplementing, the terms hereof, as negotiated with such Limited Partner and
which the General Partner in its sole discretion deems necessary, desirable or
appropriate. The parties hereto agree that any terms, conditions or provisions
contained in such side letters or similar written agreements with a Limited
Partner shall govern with respect to such Limited Partner notwithstanding the
provisions of this Agreement, including Section 7.3 and 14.2.

Section 15.11 Invalidity of Provisions.

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

Section 15.12 Limitation to Preserve REIT Status.

Notwithstanding anything else in this Agreement, to the extent that the amount
to be paid, credited, distributed or reimbursed by the Partnership to any REIT
Partner or its officers, directors, employees or agents, whether as a
reimbursement, fee, expense or indemnity (a “REIT Payment”), would constitute
gross income to the REIT Partner for purposes of Code Section 856(c)(2) or Code
Section 856(c)(3), then, notwithstanding any other provision of this Agreement,
the amount of such REIT Payments, as selected by the General Partner in its sole
and absolute discretion from among items of potential distribution,
reimbursement, fees, expenses and indemnities, shall be reduced for any
Partnership Year so that the REIT Payments, as so reduced, for or with respect
to such REIT Partner shall not exceed the lesser of:

(i) an amount equal to the excess, if any, of (a) four and nine-tenths percent
(4.9%) of the REIT Partner’s total gross income (but excluding the amount of any
REIT Payments and amounts excluded from gross income pursuant to
Section 856(c)(5)(G) of the Code) for the Partnership Year that is described in
subsections (A) through (I) of Code Section 856(c)(2) over (b) the amount of
gross income (within the meaning of Code Section 856(c)(2)) derived by the REIT
Partner from sources other than those described in subsections (A) through
(I) of Code Section 856(c)(2) (but not including the amount of any REIT Payments
and amounts excluded from gross income pursuant to Section 856(c)(5)(G) of the
Code); or

(ii) an amount equal to the excess, if any, of (a) twenty-four percent (24%) of
the REIT Partner’s total gross income (but excluding the amount of any REIT
Payments and amounts excluded from gross income pursuant to Section 856(c)(5)(G)
of the Code) for the Partnership Year that is described in subsections
(A) through (I) of Code Section 856(c)(3) over (b) the amount of gross income
(within the meaning of Code Section 856(c)(3)) derived by the REIT Partner from
sources other than those described in subsections (A) through (I) of Code
Section 856(c)(3) (but not including the amount of any REIT Payments and amounts
excluded from gross income pursuant to Section 856(c)(5)(G) of the Code);

 

69



--------------------------------------------------------------------------------

provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts should not adversely affect the REIT Partner’s ability to qualify as a
REIT. To the extent that REIT Payments may not be made in a Partnership Year as
a consequence of the limitations set forth in this Section 15.12, such REIT
Payments shall carry over and shall be treated as arising in the following
Partnership Year if such carry over does not adversely affect the REIT Partner’s
ability to qualify as a REIT, provided, however, that any such REIT Payment
shall not be carried over more than three Partnership Years, and any such
remaining payments shall no longer be due and payable. The purpose of the
limitations contained in this Section 15.12 is to prevent any REIT Partner from
failing to qualify as a REIT under the Code by reason of such REIT Partner’s
share of items, including distributions, reimbursements, fees, expenses or
indemnities, receivable directly or indirectly from the Partnership, and this
Section 15.12 shall be interpreted and applied to effectuate such purpose.

Section 15.13 No Partition.

No Partner nor any successor-in-interest to a Partner shall have the right while
this Agreement remains in effect to have any property of the Partnership
partitioned, or to file a complaint or institute any proceeding at law or in
equity to have such property of the Partnership partitioned, and each Partner,
on behalf of itself and its successors and assigns hereby waives any such right.
It is the intention of the Partners that the rights of the parties hereto and
their successors-in-interest to Partnership property, as among themselves, shall
be governed by the terms of this Agreement, and that the rights of the Partners
and their respective successors-in-interest shall be subject to the limitations
and restrictions as set forth in this Agreement.

Section 15.14 No Third-Party Rights Created Hereby.

The provisions of this Agreement are solely for the purpose of defining the
interests of the Holders, inter se; and no other person, firm or entity (i.e., a
party who is not a signatory hereto or a permitted successor to such signatory
hereto) shall have any right, power, title or interest by way of subrogation or
otherwise, in and to the rights, powers, title and provisions of this Agreement;
provided, that Indemnitees are intended third-party beneficiaries of
Section 7.7. No creditor or other third party having dealings with the
Partnership shall have the right to enforce the right or obligation of any
Partner to make Capital Contributions or loans to the Partnership or to pursue
any other right or remedy hereunder or at law or in equity. None of the rights
or obligations of the Partners herein set forth to make Capital Contributions or
loans to the Partnership shall be deemed an asset of the Partnership for any
purpose by any creditor or other third party, nor may any such rights or
obligations be sold, transferred or assigned by the Partnership or pledged or
encumbered by the Partnership to secure any debt or other obligation of the
Partnership or any of the Partners.

Section 15.15 No Rights as Stockholders.

Nothing contained in this Agreement shall be construed as conferring upon the
Holders of Partnership Interests any rights whatsoever as stockholders of
Parent, including without limitation any right to receive dividends or other
distributions made to stockholders of Parent or to vote or to consent or receive
notice as stockholders in respect of any meeting of stockholders for the
election of directors of Parent or any other matter.

[Remainder of Page Left Blank Intentionally]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

GENERAL PARTNER:

 

BRIXMOR OP GP LLC,

a Delaware limited liability company,

By:   /s/ Steven F. Siegel  

Name:

Its:

 

Steven F. Siegel

Executive Vice President, General Counsel and Secretary

 

SPECIAL LIMITED PARTNER:

 

BPG SUBSIDIARY INC.

a Delaware corporation,

By:   /s/ Steven F. Siegel  

Name:

Its:

 

Steven F. Siegel

Executive Vice President, General Counsel and Secretary

LIMITED PARTNERS:

 

71



--------------------------------------------------------------------------------

EXHIBIT A

EXAMPLES REGARDING REIT SHARE ADJUSTMENT FACTOR

For purposes of the following examples, it is assumed that (a) the REIT Share
Adjustment Factor in effect on                      is 1.0 and (b) on
                     (the “Partnership Record Date” for purposes of these
examples), prior to the events described in the examples, there are 100 REIT
Shares issued and outstanding.

Example 1

On the Partnership Record Date, the Special Limited Partner declares a dividend
on its outstanding REIT Shares in REIT Shares. The amount of the dividend is one
REIT Share paid in respect of each REIT Share owned. Pursuant to Paragraph
(i) of the definition of “REIT Share Adjustment Factor,” the REIT Share
Adjustment Factor shall be adjusted on the Partnership Record Date, effective
immediately after the stock dividend is declared, as follows:

1.0 * 200/100 = 2.0

Accordingly, the REIT Share Adjustment Factor after the stock dividend is
declared is 2.0.

Example 2

On the Partnership Record Date, the Special Limited Partner distributes options
to purchase REIT Shares to all holders of its REIT Shares. The amount of the
distribution is one option to acquire one REIT Share in respect of each REIT
Share owned. The strike price is $4.00 a share. The Value of a REIT Share on the
Partnership Record Date is $5.00 per share. Pursuant to Paragraph (ii) of the
definition of “REIT Share Adjustment Factor,” the REIT Share Adjustment Factor
shall be adjusted on the Partnership Record Date, effective immediately after
the options are distributed, as follows:

1.0 * (100 + 100)/(100 + [100 * $4.00/$5.00]) = 1.1111

Accordingly, the REIT Share Adjustment Factor after the options are distributed
is 1.1111. If the options expire or become no longer exercisable, then the
retroactive adjustment specified in Paragraph (ii) of the definition of “REIT
Share Adjustment Factor” shall apply.

Example 3

On the Partnership Record Date, the Special Limited Partner distributes assets
to all holders of its REIT Shares. The amount of the distribution is one asset
with a fair market value (as determined by the General Partner) of $1.00 in
respect of each REIT Share owned. It is also assumed that the assets do not
relate to assets received by the Special Limited Partner pursuant to a pro rata
distribution by the Partnership. The Value of a REIT Share on the Partnership
Record Date is $5.00 a share. Pursuant to Paragraph (iii) of the definition of
“REIT Share Adjustment Factor,” the REIT Share Adjustment Factor shall be
adjusted on the Partnership Record Date, effective immediately after the assets
are distributed, as follows:

1.0 * $5.00/($5.00 – $1.00) = 1.25

Accordingly, the REIT Share Adjustment Factor after the assets are distributed
is 1.25.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF REDEMPTION

 

To: [                    ]

  [                    ]

  [                    ]

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption Partnership Common Units in Brixmor Operating Partnership LP in
accordance with the terms of the Amended and Restated Agreement of Limited
Partnership of Brixmor Operating Partnership LP, dated as of [            ] as
amended (the “Agreement”), and the Redemption rights referred to therein. The
undersigned Limited Partner or Assignee:

(a) undertakes (i) to surrender such Partnership Common Units and any
certificate therefor at the closing of the Redemption and (ii) to furnish to the
General Partner, prior to the Specified Redemption Date, the documentation,
instruments and information required under Section 15.1.G of the Agreement;

(b) directs that the certified check representing the Cash Amount, or the Parent
Shares, as applicable, deliverable upon the closing of such Redemption be
delivered to the address specified below;

(c) represents, warrants, certifies and agrees that:

(i) the undersigned Limited Partner or Assignee is a Qualifying Party,

(ii) the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, good, marketable and unencumbered title to such
Partnership Common Units, free and clear of the rights or interests of any other
person or entity,

(iii) the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, the full right, power and authority to tender and
surrender such Partnership Common Units as provided herein, and

(iv) the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender; and

(d) acknowledges that the undersigned will continue to own such Partnership
Common Units until and unless either (1) such Partnership Common Units are
acquired by the Special Limited Partner pursuant to Section 15.1.B of the
Agreement or (2) such redemption transaction closes.

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

C-1



--------------------------------------------------------------------------------

Dated: __________________     Name of Limited Partner or Assignee:              
  (Signature of Limited Partner or Assignee)           (Street Address)        
  (City)                 (State)                  (Zip Code)     Signature
Medallion Guaranteed by:       Issue Check Payable to:      

Please insert social security

or identifying number:

     

 

C-2